Case 1:20-cv-03127-SAB   ECF No. 97-1   filed 10/29/20   PageID.2854 Page 1 of 60




                Exhibit A
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2855
                                                              Page 1 Page
                                                                     of 6 2 of 60




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 VOTE FORWARD, et al.,


                    Plaintiffs,

        v.                                         Civil Docket No. 20-cv-02405 (EGS)

 LOUIS DEJOY, et al.,


                    Defendants.


  NOTICE OF DATA IN RESPONSE TO THE COURT’S OCTOBER 27, 2020 ORDER

       Pursuant to the Court’s October 27, 2020 Order granting Plaintiffs’ motion to enforce and

monitor compliance, Defendants provide the Court with “(1) updated data on the number of extra

and late trips performed the preceding day, at the Nation, Area, and District level, including any

available data that is specific to Election Mail, to the maximum extent feasible” and (2) “updated

on the percentage of on-time deliveries at the Nation, Area, and District level, including any

available data that is specific to Election Mail to the maximum extent feasible.”

       Defendants again caution that this data is unreliable and does not reflect accurate service

performance reporting for the reasons stated in their opposition to Plaintiffs’ motion to enforce

and the accompanying Declaration of Arslan Saleem. As explained in Defendants’ opposition,

this data is not appropriate for evaluating the Postal Service’s performance throughout a week,

and weekly data is significantly more useful for evaluating the Postal Service’s performance

across multiple weeks. Accordingly, Defendants maintain that the data possesses little to no
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2856
                                                              Page 2 Page
                                                                     of 6 3 of 60




analytical value and should not be considered a reliable indicator of performance. Bearing these

limitations in mind, the Postal Service provides herewith the following data. 1

1.     Extra and Late Trips

       Exhibit 1 contains the most recent reasonably available nationwide data on the number of

extra and late trips for all Divisions, Surface Transfer Centers (STCs), and International Service

Centers (ISCs). The data reflects extra and late trips from October 1, 2020 to October 27, 2020.

Nationwide extra and late trip data is not yet available for October 28, 2020. As noted, the data

reflects extra and late trips for Divisions, STCS, and ISCs; the Postal Service does not track this

data at the Area and District Level.

2.     On-Time Delivery Percentages

       Exhibit 2 contains daily service performance data on the National, Area, and District

levels for First-Class Mail and Marketing Mail from October 3, 2020 to October 28, 2020. 2 This

data does not produce accurate, reliable information, as it is incomplete, subject to change, and

overall, is not an accurate representation of the Postal Service’s performance, for several reasons.

       First, the data provides information only about the performance of mail within the Postal

Service’s operational network, i.e., the time between its first and last processing operations, or



1
  In addition, and pursuant to the Court’s Order, on October 29, 2020, Defendants directed that a
mandatory Stand-Up Talk be delivered today for all processing and logistics employees stating,
“Late and extra trips will be approved to the maximum extent necessary to increase on-time mail
deliveries, particularly for Election Mail. Any prior communication that is inconsistent with this
should be disregarded. To be clear, late and extra trips will be approved to the same or greater
degree than they were performed prior to July 2020, when doing so would increase on-time mail
deliveries.” Defendants also distributed, in the same form and to the same individuals who were
previously advised about the need to “ensure that completed ballots reach the appropriate
election officials by the state’s designated deadline,” a list of state-specific statutory ballot
deadlines. The parties reached agreement on the form and substance of the list.
2
 At Plaintiffs’ request, the Postal Service is producing daily and weekly processing scores for
October 3, 2020 to October 23, 2020 to provide further context for the October 24-28 data.
                                                  2
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2857
                                                              Page 3 Page
                                                                     of 6 4 of 60




the “processing score.” It does not incorporate the “First Mile,” which represents the time from

acceptance of the mailpiece (e.g., from a collection box or retail unit) to the first processing

operation, or the “Last Mile,” which tracks mailpieces from their last processing scan to delivery.

“First Mile” and “Last Mile” data are not incorporated because those measurements are derived

from a statistically valid system of randomly sampled mail, and the results of the sampling are

not available as of the time of this filing. First and Last Mile scores are incorporated into the

longer-term Service Performance scores, but this takes several days to determine, and, as such, it

is not possible to include with this filing.

        Second, as noted in the Declaration of Arslan Saleem, “the Postal Service has observed

that individual days during the week tend to exhibit unique and differential service performance

patterns that would be misleading and unhelpful when taken out of a longer-term service picture;

Sundays, in particular (on which mail is not delivered), tend to distort service scores early in the

following week. As such, Mondays typically have a greater volume of mail, and correspondingly

lower service scores.” Saleem Dec. ¶ 8. Accordingly, the data provided herein does not reflect

actual service performance.

        Third, the data provided here is not complete, as full information is not available at the

time of this filing. As explained in Mr. Saleem’s declaration, daily scores do not provide an

accurate depiction of what ultimate scores for that day will be, as the scores can shift for a

variety of reasons. See id. ¶¶ 5–6. For example, if a piece was scheduled to be delivered on

Wednesday but was actually delivered on Friday, that delay would not be apparent from the

Wednesday daily data and would only be incorporated into the Postal Service’s data after it was

delivered on Friday. Id. ¶ 5. The data could also change for other reasons, including additional




                                                  3
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2858
                                                              Page 4 Page
                                                                     of 6 5 of 60




scans received due to a change of address. Id. ¶ 6. As such, this data is subject to change with

each updated daily report.

       Exhibit 3 contains data pertaining to three subsets of Election Mail: (1) mailpieces that

are electronically identified on “entry” as Election Mail and that are also trackable using the

Postal Service’s Intelligent Mail Barcode (IMB) feature; (2) Election Mail that bears service type

ID (STID) codes embedded within the IMB specifically identifying the Mail as ballots outgoing

to voters; and (3) Election Mail that bears STID codes that specifically identify the Mail as

ballots from incoming voters. The Postal Service again cautions, however, that this data does not

provide a representatively accurate measurement of Election Mail service performance because

only a subset of Election Mail is sent using IMBs and ballot-specific STID codes. In addition,

each of the Election Mail service figures tracks the performance of Election Mail within the

Postal Service’s operational network, which is the mailpiece’s time between its first and last

processing operations. As with the data provided in Exhibit 2, these service performance figures

do not incorporate the “First Mile” or “Last Mile.” Moreover, when broken down on the Area or

District level, the volume of data is too small to be statistically valid in many instances. Finally,

as part of the extraordinary measures the Postal Service committed to undertake leading up to the

election, many facilities have arranged for “local turnaround,” meaning that ballots stay in the

delivery unit (i.e., when a voter drops off a ballot, the ballot is postmarked and then provided to

the board of elections), as opposed to being sent to mail processing. Local turnaround expedites

delivery, but is not captured in service performance data. Bearing these limitations in mind, the

Postal Service provides, herewith, processing scores for the three subsets of Election Mail

described above. The data now includes information at the National, Area, and District Levels.




                                                  4
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2859
                                                              Page 5 Page
                                                                     of 6 6 of 60




       The Postal Service considers all of the service performance data filed today to be

commercially sensitive and not subject to public disclosure under 39 U.S.C. § 410(c). Because

the service performance information is incomplete, subject to change, not representatively

accurate, and potentially misleading or confusing, it would not be released under good business

practices. With respect to the daily service performance data generally, the Postal Service

considers this to be commercially sensitive in that it is not consistent with its approved service

performance rules and inconsistent with the methodology used in developing the data that the

Postal Service discloses publicly. With respect to the Election Mail service performance data

specifically, because the Postal Service is only able to measure a subset of Election Mail, the

service performance scores are not representatively accurate measurements of the service

performance of all Election Mail handled by the Postal Service. The data is also a subset of

First-Class Mail and Marketing Mail data that is more disaggregated than is otherwise publicly

shared. Nor does the Postal Service otherwise report on a combination of a subset of First-Class

Mail and Marketing Mail in this manner in other contexts. As such, this information is

commercially sensitive in nature and would not be disclosed under good business practices.

USPS is providing the information pursuant to the Court’s Order, but reserves the right to assert

the confidential nature of this information in other contexts.




                                                  5
Case 1:20-cv-03127-SAB
        Case 1:20-cv-02405-EGS
                         ECF No.Document
                                 97-1 filed4310/29/20
                                               Filed 10/29/20
                                                        PageID.2860
                                                              Page 6 Page
                                                                     of 6 7 of 60




Dated: October 29, 2020       Respectfully submitted,

                              JEFFREY BOSSERT CLARK
                              Acting Assistant Attorney General

                              ERIC R. WOMACK
                              Assistant Director, Federal Programs Branch

                              /s/ John Robinson
                              JOSEPH E. BORSON
                              KUNTAL CHOLERA
                              ALEXIS ECHOLS
                              DENA M. ROTH
                              JOHN ROBINSON (D.C. Bar No. 1044072)
                              Trial Attorneys
                              U.S. Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L. Street, NW
                              Washington D.C. 20005
                              (202) 616-8489
                              john.j.robinson@usdoj.gov

                              Attorneys for Defendants




                                         6
Case 1:20-cv-03127-SAB   ECF No. 97-1   filed 10/29/20   PageID.2861 Page 8 of 60




                         Exhibit A-1
                                                   Case 1:20-cv-03127-SAB
                                                          Case 1:20-cv-02405-EGS
                                                                            ECF No.
                                                                                  Document
                                                                                    97-1 filed
                                                                                            43-1
                                                                                               10/29/20
                                                                                                  Filed 10/29/20
                                                                                                          PageID.2862
                                                                                                                 Page 1Page
                                                                                                                        of 2 9 of 60




       Extra Trips
       Extra Trips (Network & Local - HCR & PVS):
         • No. of Extra Trips by Division
           Division                       10/1 10/2 10/3 10/4 10/5 10/6 10/7 10/8 10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27
           CHESAPEAKE                       59 64 42 26 66 52 67 60 71                    86 200 144        86    78    68    70    67    52    74    70    68    87    81    91    49 106      77
           COASTAL SOUTHEAST               131 117 101 120 139 123 111 134 133 211 310 269 173 149 170 177 162 127 177 142 163 184 174 154 115 165 175
           ISC                               7    4    3    2    3 11      8 12      8     3     5     5     5     9     5     4     2     3     1     2     4     4     5     4     1           3
           LAKESHORES                       35 31 24 32 47 54 42 56 53                    34    62 141      82    91    71    75    72    38    74    71    76    85    92    50    65    97    91
           MID-ATLANTIC                     20 29 38 42 45 30 28 30 39                    49 198 119        66    59    70    44    37    54    61    48    50    46    60    52    66    94    68
           MID-SOUTH                        38 38 16 36 46 44 34 50 40                    21    74 100      49    48    43    31    21    39    48    56    50    47    48    32    39    66    44
           MIDWEST                          30 34 29 53 44 39 49 53 47                    25 121      88    68    54    32    37    33    41    45    36    61    48    43    28    43    51    44
           NEW ENGLAND                      30 25 24 49 46 26 34 36 42                    41    49    95    62    49    39    54    63    65    71    35    46    39    40    70    64    72    42
           NEW YORK METRO                   22 28 20 16 21 30 31 33 33                    18    46    94    80    52    41    44    44    50    40    38    41    37    43    38    29    38    35
           PACIFIC NORTHWEST                35 32 50 22 48 28 36 40 45                    68 174 211        75    50    48    38    45    39    64    26    24    32    36    47    46    40    24
           SOUTHERN CALIFORNIA              23 28 30 21 68 35 34 29 32                    35 117 247        62    36    63    53    55    33    57    44    54    38    29    33    24    35    26
           SOUTHWEST                        32 35 12 27 18 15 26 28 37                    32 114 141        45    26    32    30    33    54    39    24    34    26    37    40    66    56    28
           STC                              44 54 53 39 59 47 51 46 43                    48    80    49    58    67    59    36    65    43    48    58    47    59    53    58    47    47    48
           WESTSHORE                        20 15 21 22 31 23 22 22 17                    18    44    46    24    15     9    36    28    17    40    13    19    19    21    31    18    26    21
           Grand Total                     526 534 463 507 681 557 573 629 640 689 1594 1749 935 783 750 729 727 655 839 663 737 751 762 728 672 893 726




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
10/29/2020
                                                  Case 1:20-cv-03127-SAB
                                                         Case 1:20-cv-02405-EGS
                                                                          ECF No.Document
                                                                                  97-1 filed
                                                                                           43-1
                                                                                             10/29/20
                                                                                                 Filed 10/29/20
                                                                                                        PageID.2863
                                                                                                                Page Page
                                                                                                                     2 of 2 10 of 60




       Trips On Time
       Trips On Time (Network & Local - HCR &PVS):
         • No. of Late Trips by Division
           Division                       10/1   10/2   10/3   10/4   10/5   10/6   10/7   10/8   10/9 10/10 10/11 10/12 10/13 10/14 10/15 10/16 10/17 10/18 10/19 10/20 10/21 10/22 10/23 10/24 10/25 10/26 10/27
           CHESAPEAKE                      154    157    109     92    130    153    156    204    280 171      60 149 305 273 301 392 223 173 316 347 377 394 428 309 236 402 382
           COASTAL SOUTHEAST               189    157    123    105    178    201    185    215    417 208      88 114 298 351 378 426 233 256 387 377 371 357 420 218 291 317 411
           ISC                              11     16     11      7      8     10     19     12     10    13     4     4     6    12    13    13    16     9    10    14    13    14    10    18     8     9     9
           LAKESHORES                      165    197    110     84    197    182    184    172    246 146      63 145 316 264 322 292 165 168 289 279 247 359 314 139 140 288 265
           MID-ATLANTIC                     96    111     67     54    111    130    155    135    174    87    72    67 181 205 154 174 119 102 147 153 129 147 182 120 123 156 143
           MID-SOUTH                       209    261     82    191    224    191    185    193    260    84    77 190 250 235 279 296 141 206 181 254 190 173 221                            65 189 186 226
           MIDWEST                          36     35     29     27     34     36     38     24     66    23    20    27    68    77    57    48    23    39    50    44    44    54    74    35    36    58    75
           NEW ENGLAND                      78     77     63     80    100    106     86    109    180    94    62    96 186 147 146 188            78 116 128 101 121 141 161                78 123 136 138
           NEW YORK METRO                   70     74     68     41    112    121    100    100    110    91    40    51 132 127 128 107 122              61    75 109 100 126 107            90    65 102 109
           PACIFIC NORTHWEST                37     50     24     19     54     56     53     31     40    21     9    25    63    78    60    76    24    33    52    58    43    34    45    12    20    40    38
           SOUTHERN CALIFORNIA              58     72     27     41     70     81     79     56    106    38    12    34    86    91    80    73    46    26    70    75    76    83    60    35    29    65    52
           SOUTHWEST                        98    111     39     68     75    115    118     98    159    58    50    80 128 161 150 135            69    84 125 154 143 131 208              96 143 149 180
           STC                             128    162    134    116     96    210    206    192    214 178 112        63 137 227 236 222 203 135 111 198 202 231 214 183 145                              78 230
           WESTSHORE                        91    117     73     65    132    130    100    135    145    85    35    49 144 127 185 163 121 118 177 145 141 215 219 125                            71 158 172
           Grand Total                    1420   1597    959    990   1521   1722   1664   1676   2407 1297 704 1094 2300 2375 2489 2605 1583 1526 2118 2308 2197 2459 2663 1523 1619 2144 2430




Sensitive Commercial Information – Do Not Disclose / Attorney-Client Privileged / Attorney Work Product
10/29/2020
Case 1:20-cv-03127-SAB   ECF No. 97-1   filed 10/29/20   PageID.2864 Page 11 of 60




                         Exhibit A-2
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                           ECF No.
                                Document
                                   97-1 filed
                                           43-2
                                              10/29/20
                                                 Filed 10/29/20
                                                         PageID.2865
                                                                Page 1Page
                                                                       of 4112 of 60



Week        Day      Area               District             First-Class Marketing Mail
  10/3/2020          Nation                                       88.76%         91.36%
 10/10/2020          Nation                                       88.75%         89.54%
 10/17/2020          Nation                                       83.26%         88.58%

  10/3/2020          CAPITAL METRO                              84.41%          87.41%
  10/3/2020          EASTERN                                    86.42%          89.90%
  10/3/2020          GREAT LAKES                                86.59%          84.84%
  10/3/2020          NORTHEAST                                  90.87%          92.63%
  10/3/2020          PACIFIC                                    92.63%          96.33%
  10/3/2020          SOUTHERN                                   88.62%          92.38%
  10/3/2020          WESTERN                                    90.96%          93.89%
 10/10/2020          CAPITAL METRO                              84.27%          85.10%
 10/10/2020          EASTERN                                    85.79%          88.18%
 10/10/2020          GREAT LAKES                                86.69%          84.93%
 10/10/2020          NORTHEAST                                  90.79%          91.65%
 10/10/2020          PACIFIC                                    93.49%          95.63%
 10/10/2020          SOUTHERN                                   89.00%          90.48%
 10/10/2020          WESTERN                                    90.78%          89.98%
 10/17/2020          CAPITAL METRO                              75.89%          77.56%
 10/17/2020          EASTERN                                    78.23%          83.42%
 10/17/2020          GREAT LAKES                                82.91%          87.86%
 10/17/2020          NORTHEAST                                  87.83%          93.71%
 10/17/2020          PACIFIC                                    89.11%          96.06%
 10/17/2020          SOUTHERN                                   84.10%          90.57%
 10/17/2020          WESTERN                                    85.10%          89.47%

  10/3/2020          CAPITAL METRO      ATLANTA                 85.46%          78.32%
  10/3/2020          CAPITAL METRO      BALTIMORE               76.64%          85.07%
  10/3/2020          CAPITAL METRO      CAPITAL                 77.63%          90.31%
  10/3/2020          CAPITAL METRO      GREATER S CAROLINA      85.37%          92.42%
  10/3/2020          CAPITAL METRO      GREENSBORO              81.97%          86.95%
  10/3/2020          CAPITAL METRO      MID-CAROLINAS           88.38%          90.06%
  10/3/2020          CAPITAL METRO      NORTHERN VIRGINIA       84.47%          94.78%
  10/3/2020          CAPITAL METRO      RICHMOND                87.17%          90.87%
  10/3/2020          EASTERN            APPALACHIAN             83.68%          94.45%
                                        CENTRAL
  10/3/2020          EASTERN            PENNSYLVANIA            85.33%          90.88%
  10/3/2020          EASTERN            KENTUCKIANA             86.27%          95.40%
  10/3/2020          EASTERN            NORTHERN OHIO           86.94%          89.54%
  10/3/2020          EASTERN            OHIO VALLEY             85.68%          85.69%
                                        PHILADELPHIA
  10/3/2020          EASTERN            METROPO                 82.01%          77.37%
  10/3/2020          EASTERN            SOUTH JERSEY            83.04%          88.26%
  10/3/2020          EASTERN            TENNESSEE               88.46%          92.25%
  10/3/2020          EASTERN            WESTERN NEW YORK        92.42%          94.74%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2866
                                                              Page 2Page
                                                                     of 4113 of 60


                                      WESTERN
10/3/2020          EASTERN            PENNSYLVANIA          91.84%        96.97%
10/3/2020          GREAT LAKES        CENTRAL ILLINOIS      83.99%        77.45%
10/3/2020          GREAT LAKES        CHICAGO               85.81%        92.10%
10/3/2020          GREAT LAKES        DETROIT               75.47%        70.53%
10/3/2020          GREAT LAKES        GATEWAY               89.60%        89.28%
10/3/2020          GREAT LAKES        GREATER INDIANA       92.11%        92.59%
10/3/2020          GREAT LAKES        GREATER MICHIGAN      89.52%        91.58%
10/3/2020          GREAT LAKES        LAKELAND              87.33%        90.75%
10/3/2020          NORTHEAST          ALBANY                91.45%        89.77%
10/3/2020          NORTHEAST          CARIBBEAN             95.31%        78.28%
10/3/2020          NORTHEAST          CONNECTICUT VALLEY    91.72%        94.58%
10/3/2020          NORTHEAST          GREATER BOSTON        92.11%        92.13%
10/3/2020          NORTHEAST          LONG ISLAND           86.64%        94.77%
10/3/2020          NORTHEAST          NEW YORK              90.20%        96.93%
                                      NORTHERN NEW
10/3/2020          NORTHEAST          ENGLAND               90.15%        89.13%
                                      NORTHERN NEW
10/3/2020          NORTHEAST          JERSEY                91.86%        93.36%
10/3/2020          NORTHEAST          TRIBORO               90.74%        92.67%
10/3/2020          NORTHEAST          WESTCHESTER           88.69%        91.61%
10/3/2020          PACIFIC            BAY-VALLEY            94.15%        92.92%
10/3/2020          PACIFIC            HONOLULU              90.16%        83.96%
10/3/2020          PACIFIC            LOS ANGELES           93.04%        96.54%
10/3/2020          PACIFIC            SACRAMENTO            91.88%        95.41%
10/3/2020          PACIFIC            SAN DIEGO             92.78%        97.07%
10/3/2020          PACIFIC            SAN FRANCISCO         94.20%        96.17%
10/3/2020          PACIFIC            SANTA ANA             92.07%        97.96%
10/3/2020          PACIFIC            SIERRA COASTAL        92.47%        98.11%
10/3/2020          SOUTHERN           ALABAMA               83.23%        85.58%
10/3/2020          SOUTHERN           ARKANSAS              92.32%        94.91%
10/3/2020          SOUTHERN           DALLAS                89.57%        95.29%
10/3/2020          SOUTHERN           FT WORTH              92.44%        94.84%
10/3/2020          SOUTHERN           GULF ATLANTIC         84.59%        90.09%
10/3/2020          SOUTHERN           HOUSTON               88.45%        96.89%
10/3/2020          SOUTHERN           LOUISIANA             91.52%        93.60%
10/3/2020          SOUTHERN           MISSISSIPPI           80.94%        87.18%
10/3/2020          SOUTHERN           OKLAHOMA              93.03%        95.74%
10/3/2020          SOUTHERN           RIO GRANDE            91.94%        96.75%
10/3/2020          SOUTHERN           SOUTH FLORIDA         86.16%        88.78%
10/3/2020          SOUTHERN           SUNCOAST              89.89%        90.16%
10/3/2020          WESTERN            ALASKA                93.05%        96.41%
10/3/2020          WESTERN            ARIZONA               90.54%        94.56%
10/3/2020          WESTERN            CENTRAL PLAINS        94.40%        95.08%
10/3/2020          WESTERN            COLORADO/WYOMIN       85.94%        91.15%
10/3/2020          WESTERN            DAKOTAS               93.71%        94.80%
10/3/2020          WESTERN            HAWKEYE               90.47%        92.36%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2867
                                                              Page 3Page
                                                                     of 4114 of 60


 10/3/2020         WESTERN            MID-AMERICA           87.78%        86.29%
 10/3/2020         WESTERN            NEVADA SIERRA         92.57%        95.59%
 10/3/2020         WESTERN            NORTHLAND             87.43%        95.04%
 10/3/2020         WESTERN            PORTLAND              91.85%        95.59%
 10/3/2020         WESTERN            SALT LAKE CITY        93.30%        94.40%
 10/3/2020         WESTERN            SEATTLE               91.04%        97.21%
10/10/2020         CAPITAL METRO      ATLANTA               86.26%        69.34%
10/10/2020         CAPITAL METRO      BALTIMORE             69.23%        78.45%
10/10/2020         CAPITAL METRO      CAPITAL               82.94%        92.42%
10/10/2020         CAPITAL METRO      GREATER S CAROLINA    83.77%        92.00%
10/10/2020         CAPITAL METRO      GREENSBORO            83.06%        85.62%
10/10/2020         CAPITAL METRO      MID-CAROLINAS         87.83%        93.45%
10/10/2020         CAPITAL METRO      NORTHERN VIRGINIA     87.72%        94.38%
10/10/2020         CAPITAL METRO      RICHMOND              88.47%        88.62%
10/10/2020         EASTERN            APPALACHIAN           89.10%        94.15%
                                      CENTRAL
10/10/2020         EASTERN            PENNSYLVANIA          81.62%        92.22%
10/10/2020         EASTERN            KENTUCKIANA           88.95%        95.98%
10/10/2020         EASTERN            NORTHERN OHIO         81.28%        74.68%
10/10/2020         EASTERN            OHIO VALLEY           85.33%        89.11%
                                      PHILADELPHIA
10/10/2020         EASTERN            METROPO               80.64%        75.11%
10/10/2020         EASTERN            SOUTH JERSEY          86.65%        86.21%
10/10/2020         EASTERN            TENNESSEE             90.23%        91.35%
10/10/2020         EASTERN            WESTERN NEW YORK      92.83%        94.09%
                                      WESTERN
10/10/2020         EASTERN            PENNSYLVANIA          89.68%        95.59%
10/10/2020         GREAT LAKES        CENTRAL ILLINOIS      82.78%        84.55%
10/10/2020         GREAT LAKES        CHICAGO               88.89%        91.80%
10/10/2020         GREAT LAKES        DETROIT               76.67%        67.84%
10/10/2020         GREAT LAKES        GATEWAY               90.52%        91.82%
10/10/2020         GREAT LAKES        GREATER INDIANA       91.85%        91.90%
10/10/2020         GREAT LAKES        GREATER MICHIGAN      88.24%        89.61%
10/10/2020         GREAT LAKES        LAKELAND              88.22%        90.42%
10/10/2020         NORTHEAST          ALBANY                89.78%        91.22%
10/10/2020         NORTHEAST          CARIBBEAN             97.32%        88.89%
10/10/2020         NORTHEAST          CONNECTICUT VALLEY    89.65%        93.85%
10/10/2020         NORTHEAST          GREATER BOSTON        91.99%        90.89%
10/10/2020         NORTHEAST          LONG ISLAND           86.32%        94.24%
10/10/2020         NORTHEAST          NEW YORK              91.12%        96.11%
                                      NORTHERN NEW
10/10/2020         NORTHEAST          ENGLAND               90.92%        88.38%
                                      NORTHERN NEW
10/10/2020         NORTHEAST          JERSEY                92.01%        90.40%
10/10/2020         NORTHEAST          TRIBORO               92.50%        92.28%
10/10/2020         NORTHEAST          WESTCHESTER           89.47%        90.54%
10/10/2020         PACIFIC            BAY-VALLEY            94.55%        92.88%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2868
                                                              Page 4Page
                                                                     of 4115 of 60


10/10/2020         PACIFIC            HONOLULU              86.21%        74.01%
10/10/2020         PACIFIC            LOS ANGELES           93.09%        96.12%
10/10/2020         PACIFIC            SACRAMENTO            93.30%        93.91%
10/10/2020         PACIFIC            SAN DIEGO             93.60%        96.28%
10/10/2020         PACIFIC            SAN FRANCISCO         93.55%        96.21%
10/10/2020         PACIFIC            SANTA ANA             94.48%        97.53%
10/10/2020         PACIFIC            SIERRA COASTAL        94.15%        97.61%
10/10/2020         SOUTHERN           ALABAMA               82.49%        73.22%
10/10/2020         SOUTHERN           ARKANSAS              92.20%        94.89%
10/10/2020         SOUTHERN           DALLAS                88.44%        95.31%
10/10/2020         SOUTHERN           FT WORTH              91.71%        95.65%
10/10/2020         SOUTHERN           GULF ATLANTIC         85.65%        88.25%
10/10/2020         SOUTHERN           HOUSTON               91.83%        95.70%
10/10/2020         SOUTHERN           LOUISIANA             89.59%        92.34%
10/10/2020         SOUTHERN           MISSISSIPPI           80.36%        84.05%
10/10/2020         SOUTHERN           OKLAHOMA              94.68%        95.17%
10/10/2020         SOUTHERN           RIO GRANDE            92.93%        96.60%
10/10/2020         SOUTHERN           SOUTH FLORIDA         87.15%        82.12%
10/10/2020         SOUTHERN           SUNCOAST              89.48%        91.02%
10/10/2020         WESTERN            ALASKA                91.18%        96.55%
10/10/2020         WESTERN            ARIZONA               88.75%        80.28%
10/10/2020         WESTERN            CENTRAL PLAINS        95.15%        95.56%
10/10/2020         WESTERN            COLORADO/WYOMIN       80.84%        84.97%
10/10/2020         WESTERN            DAKOTAS               93.63%        94.39%
10/10/2020         WESTERN            HAWKEYE               90.68%        89.12%
10/10/2020         WESTERN            MID-AMERICA           87.11%        91.29%
10/10/2020         WESTERN            NEVADA SIERRA         93.14%        95.69%
10/10/2020         WESTERN            NORTHLAND             88.45%        90.90%
10/10/2020         WESTERN            PORTLAND              92.94%        95.50%
10/10/2020         WESTERN            SALT LAKE CITY        91.86%        90.86%
10/10/2020         WESTERN            SEATTLE               91.94%        96.00%
10/17/2020         CAPITAL METRO      ATLANTA               81.78%        60.34%
10/17/2020         CAPITAL METRO      BALTIMORE             56.20%        78.53%
10/17/2020         CAPITAL METRO      CAPITAL               70.53%        94.17%
10/17/2020         CAPITAL METRO      GREATER S CAROLINA    74.70%        88.30%
10/17/2020         CAPITAL METRO      GREENSBORO            65.04%        60.68%
10/17/2020         CAPITAL METRO      MID-CAROLINAS         82.93%        86.95%
10/17/2020         CAPITAL METRO      NORTHERN VIRGINIA     80.16%        93.61%
10/17/2020         CAPITAL METRO      RICHMOND              83.46%        90.53%
10/17/2020         EASTERN            APPALACHIAN           85.35%        94.89%
                                      CENTRAL
10/17/2020         EASTERN            PENNSYLVANIA          70.29%        71.46%
10/17/2020         EASTERN            KENTUCKIANA           84.41%        94.22%
10/17/2020         EASTERN            NORTHERN OHIO         78.38%        69.59%
10/17/2020         EASTERN            OHIO VALLEY           78.96%        84.48%
                                      PHILADELPHIA
10/17/2020         EASTERN            METROPO               61.90%        65.69%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2869
                                                              Page 5Page
                                                                     of 4116 of 60


10/17/2020         EASTERN            SOUTH JERSEY          75.40%        90.20%
10/17/2020         EASTERN            TENNESSEE             84.78%        90.82%
10/17/2020         EASTERN            WESTERN NEW YORK      88.71%        91.76%
                                      WESTERN
10/17/2020         EASTERN            PENNSYLVANIA          85.41%        95.81%
10/17/2020         GREAT LAKES        CENTRAL ILLINOIS      80.34%        84.54%
10/17/2020         GREAT LAKES        CHICAGO               83.80%        89.19%
10/17/2020         GREAT LAKES        DETROIT               68.45%        77.56%
10/17/2020         GREAT LAKES        GATEWAY               85.58%        90.72%
10/17/2020         GREAT LAKES        GREATER INDIANA       90.48%        92.67%
10/17/2020         GREAT LAKES        GREATER MICHIGAN      84.47%        91.42%
10/17/2020         GREAT LAKES        LAKELAND              85.34%        94.04%
10/17/2020         NORTHEAST          ALBANY                88.50%        96.39%
10/17/2020         NORTHEAST          CARIBBEAN             94.74%        80.85%
10/17/2020         NORTHEAST          CONNECTICUT VALLEY    88.23%        95.40%
10/17/2020         NORTHEAST          GREATER BOSTON        87.55%        92.47%
10/17/2020         NORTHEAST          LONG ISLAND           86.11%        93.73%
10/17/2020         NORTHEAST          NEW YORK              86.13%        97.09%
                                      NORTHERN NEW
10/17/2020         NORTHEAST          ENGLAND               87.01%        94.68%
                                      NORTHERN NEW
10/17/2020         NORTHEAST          JERSEY                88.04%        92.18%
10/17/2020         NORTHEAST          TRIBORO               89.14%        92.75%
10/17/2020         NORTHEAST          WESTCHESTER           86.96%        90.93%
10/17/2020         PACIFIC            BAY-VALLEY            87.07%        95.94%
10/17/2020         PACIFIC            HONOLULU              88.61%        79.38%
10/17/2020         PACIFIC            LOS ANGELES           91.42%        96.32%
10/17/2020         PACIFIC            SACRAMENTO            89.64%        93.66%
10/17/2020         PACIFIC            SAN DIEGO             90.07%        95.34%
10/17/2020         PACIFIC            SAN FRANCISCO         87.30%        97.06%
10/17/2020         PACIFIC            SANTA ANA             88.68%        97.93%
10/17/2020         PACIFIC            SIERRA COASTAL        87.40%        97.18%
10/17/2020         SOUTHERN           ALABAMA               79.51%        84.54%
10/17/2020         SOUTHERN           ARKANSAS              89.38%        93.24%
10/17/2020         SOUTHERN           DALLAS                86.12%        93.65%
10/17/2020         SOUTHERN           FT WORTH              85.18%        88.49%
10/17/2020         SOUTHERN           GULF ATLANTIC         77.73%        88.12%
10/17/2020         SOUTHERN           HOUSTON               86.50%        94.84%
10/17/2020         SOUTHERN           LOUISIANA             87.48%        89.46%
10/17/2020         SOUTHERN           MISSISSIPPI           75.18%        87.36%
10/17/2020         SOUTHERN           OKLAHOMA              90.76%        95.39%
10/17/2020         SOUTHERN           RIO GRANDE            87.06%        91.18%
10/17/2020         SOUTHERN           SOUTH FLORIDA         80.81%        90.12%
10/17/2020         SOUTHERN           SUNCOAST              84.00%        89.64%
10/17/2020         WESTERN            ALASKA                86.22%        96.22%
10/17/2020         WESTERN            ARIZONA               83.22%        85.13%
10/17/2020         WESTERN            CENTRAL PLAINS        90.22%        93.41%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2870
                                                              Page 6Page
                                                                     of 4117 of 60


10/17/2020                WESTERN         COLORADO/WYOMIN   74.34%        71.48%
10/17/2020                WESTERN         DAKOTAS           90.16%        94.12%
10/17/2020                WESTERN         HAWKEYE           87.55%        93.98%
10/17/2020                WESTERN         MID-AMERICA       84.49%        87.38%
10/17/2020                WESTERN         NEVADA SIERRA     87.50%        96.32%
10/17/2020                WESTERN         NORTHLAND         82.61%        91.02%
10/17/2020                WESTERN         PORTLAND          84.75%        94.08%
10/17/2020                WESTERN         SALT LAKE CITY    88.84%        93.88%
10/17/2020                WESTERN         SEATTLE           82.02%        93.85%
              10/3/2020   Nation                            91.17%        92.75%
              10/5/2020   Nation                            92.00%        92.01%
              10/6/2020   Nation                            69.58%        93.61%
              10/7/2020   Nation                            85.33%        90.90%
              10/8/2020   Nation                            92.64%        89.46%
              10/9/2020   Nation                            89.03%        88.97%
             10/10/2020   Nation                            87.71%        89.14%
             10/13/2020   Nation                            90.54%        90.25%
             10/14/2020   Nation                            62.43%        87.88%
             10/15/2020   Nation                            92.28%        87.57%
             10/16/2020   Nation                            92.89%        93.14%
             10/17/2020   Nation                            85.15%        88.29%
             10/19/2020   Nation                            87.69%        88.14%
             10/20/2020   Nation                            60.13%        91.31%
             10/21/2020   Nation                            74.68%        88.66%
             10/22/2020   Nation                            88.25%        88.14%
             10/23/2020   Nation                            87.87%        86.60%
             10/24/2020   Nation                            86.15%        89.01%
             10/26/2020   Nation                            88.61%        87.85%
             10/27/2020   Nation                            64.47%        89.55%
             10/28/2020   Nation                            83.95%        86.66%

              10/3/2020   CAPITAL METRO                     88.41%        88.38%
              10/3/2020   EASTERN                           88.62%        89.74%
              10/3/2020   GREAT LAKES                       90.09%        90.37%
              10/3/2020   NORTHEAST                         92.21%        94.21%
              10/3/2020   PACIFIC                           95.05%        97.11%
              10/3/2020   SOUTHERN                          90.62%        93.80%
              10/3/2020   WESTERN                           93.11%        94.06%
              10/5/2020   CAPITAL METRO                     88.28%        89.86%
              10/5/2020   EASTERN                           90.41%        92.01%
              10/5/2020   GREAT LAKES                       90.73%        83.54%
              10/5/2020   NORTHEAST                         93.48%        92.78%
              10/5/2020   PACIFIC                           95.48%        96.30%
              10/5/2020   SOUTHERN                          91.96%        93.46%
              10/5/2020   WESTERN                           93.27%        93.93%
              10/6/2020   CAPITAL METRO                     60.07%        92.85%
              10/6/2020   EASTERN                           62.46%        92.84%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2871
                                                              Page 7Page
                                                                     of 4118 of 60


          10/6/2020   GREAT LAKES                           60.72%        87.88%
          10/6/2020   NORTHEAST                             73.84%        94.88%
          10/6/2020   PACIFIC                               79.54%        96.50%
          10/6/2020   SOUTHERN                              70.22%        94.52%
          10/6/2020   WESTERN                               75.80%        94.88%
          10/7/2020   CAPITAL METRO                         76.99%        84.59%
          10/7/2020   EASTERN                               82.59%        91.29%
          10/7/2020   GREAT LAKES                           80.81%        82.75%
          10/7/2020   NORTHEAST                             90.01%        92.42%
          10/7/2020   PACIFIC                               89.63%        96.58%
          10/7/2020   SOUTHERN                              84.95%        91.49%
          10/7/2020   WESTERN                               89.12%        94.39%
          10/8/2020   CAPITAL METRO                         88.68%        83.66%
          10/8/2020   EASTERN                               91.21%        84.38%
          10/8/2020   GREAT LAKES                           90.31%        81.25%
          10/8/2020   NORTHEAST                             94.44%        90.51%
          10/8/2020   PACIFIC                               94.71%        96.75%
          10/8/2020   SOUTHERN                              92.91%        90.92%
          10/8/2020   WESTERN                               94.73%        94.19%
          10/9/2020   CAPITAL METRO                         86.25%        84.03%
          10/9/2020   EASTERN                               86.56%        86.97%
          10/9/2020   GREAT LAKES                           88.14%        83.50%
          10/9/2020   NORTHEAST                             89.81%        90.14%
          10/9/2020   PACIFIC                               92.51%        94.65%
          10/9/2020   SOUTHERN                              88.80%        89.80%
          10/9/2020   WESTERN                               90.83%        91.41%
         10/10/2020   CAPITAL METRO                         82.85%        85.65%
         10/10/2020   EASTERN                               84.74%        88.57%
         10/10/2020   GREAT LAKES                           84.84%        83.11%
         10/10/2020   NORTHEAST                             90.13%        89.73%
         10/10/2020   PACIFIC                               92.78%        94.32%
         10/10/2020   SOUTHERN                              87.86%        90.07%
         10/10/2020   WESTERN                               90.12%        90.77%
         10/13/2020   CAPITAL METRO                         87.42%        87.08%
         10/13/2020   EASTERN                               88.44%        89.57%
         10/13/2020   GREAT LAKES                           89.61%        84.25%
         10/13/2020   NORTHEAST                             91.47%        91.22%
         10/13/2020   PACIFIC                               94.52%        95.84%
         10/13/2020   SOUTHERN                              90.37%        91.52%
         10/13/2020   WESTERN                               91.87%        91.80%
         10/14/2020   CAPITAL METRO                         48.73%        84.85%
         10/14/2020   EASTERN                               56.03%        87.17%
         10/14/2020   GREAT LAKES                           56.51%        83.02%
         10/14/2020   NORTHEAST                             68.46%        93.51%
         10/14/2020   PACIFIC                               78.64%        95.95%
         10/14/2020   SOUTHERN                              62.83%        85.72%
         10/14/2020   WESTERN                               66.73%        85.37%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2872
                                                              Page 8Page
                                                                     of 4119 of 60


         10/15/2020   CAPITAL METRO                         86.45%        79.92%
         10/15/2020   EASTERN                               90.49%        83.24%
         10/15/2020   GREAT LAKES                           90.54%        85.09%
         10/15/2020   NORTHEAST                             94.59%        89.95%
         10/15/2020   PACIFIC                               94.96%        94.77%
         10/15/2020   SOUTHERN                              92.60%        90.78%
         10/15/2020   WESTERN                               94.72%        87.46%
         10/16/2020   CAPITAL METRO                         89.64%        86.25%
         10/16/2020   EASTERN                               89.01%        91.88%
         10/16/2020   GREAT LAKES                           91.69%        90.79%
         10/16/2020   NORTHEAST                             93.54%        93.48%
         10/16/2020   PACIFIC                               96.22%        96.92%
         10/16/2020   SOUTHERN                              93.92%        95.09%
         10/16/2020   WESTERN                               95.12%        94.45%
         10/17/2020   CAPITAL METRO                         77.55%        80.20%
         10/17/2020   EASTERN                               81.08%        84.32%
         10/17/2020   GREAT LAKES                           85.54%        87.54%
         10/17/2020   NORTHEAST                             87.79%        92.65%
         10/17/2020   PACIFIC                               91.67%        94.97%
         10/17/2020   SOUTHERN                              84.82%        90.68%
         10/17/2020   WESTERN                               86.94%        87.40%
         10/19/2020   CAPITAL METRO                         82.47%        75.02%
         10/19/2020   EASTERN                               82.74%        82.70%
         10/19/2020   GREAT LAKES                           88.46%        85.89%
         10/19/2020   NORTHEAST                             90.38%        92.76%
         10/19/2020   PACIFIC                               93.72%        95.75%
         10/19/2020   SOUTHERN                              89.12%        93.07%
         10/19/2020   WESTERN                               87.49%        87.24%
         10/20/2020   CAPITAL METRO                         51.38%        84.84%
         10/20/2020   EASTERN                               49.54%        89.73%
         10/20/2020   GREAT LAKES                           55.58%        90.24%
         10/20/2020   NORTHEAST                             71.45%        95.39%
         10/20/2020   PACIFIC                               68.91%        96.17%
         10/20/2020   SOUTHERN                              63.41%        92.70%
         10/20/2020   WESTERN                               63.71%        88.66%
         10/21/2020   CAPITAL METRO                         62.62%        77.62%
         10/21/2020   EASTERN                               71.10%        82.64%
         10/21/2020   GREAT LAKES                           71.52%        88.10%
         10/21/2020   NORTHEAST                             83.44%        93.87%
         10/21/2020   PACIFIC                               80.73%        96.68%
         10/21/2020   SOUTHERN                              73.46%        90.79%
         10/21/2020   WESTERN                               79.78%        89.89%
         10/22/2020   CAPITAL METRO                         82.34%        72.04%
         10/22/2020   EASTERN                               84.09%        82.80%
         10/22/2020   GREAT LAKES                           87.60%        88.33%
         10/22/2020   NORTHEAST                             91.21%        93.20%
         10/22/2020   PACIFIC                               91.44%        96.91%
Case 1:20-cv-03127-SAB
       Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                         43-2
                                            10/29/20
                                               Filed 10/29/20
                                                       PageID.2873
                                                              Page 9Page
                                                                     of 4120 of 60


         10/22/2020   SOUTHERN                              89.38%        90.13%
         10/22/2020   WESTERN                               90.85%        91.50%
         10/23/2020   CAPITAL METRO                         80.55%        76.07%
         10/23/2020   EASTERN                               83.93%        77.84%
         10/23/2020   GREAT LAKES                           88.66%        86.82%
         10/23/2020   NORTHEAST                             91.06%        93.54%
         10/23/2020   PACIFIC                               92.14%        95.47%
         10/23/2020   SOUTHERN                              88.67%        85.35%
         10/23/2020   WESTERN                               90.16%        92.12%
         10/24/2020   Capital Metro                         80.02%        79.54%
         10/24/2020   Eastern                               80.51%        83.95%
         10/24/2020   Great Lakes                           86.00%        89.86%
         10/24/2020   Northeast                             89.87%        92.90%
         10/24/2020   Pacific                               92.42%        96.13%
         10/24/2020   Southern                              87.83%        88.32%
         10/24/2020   Western                               86.85%        92.38%
         10/26/2020   Capital Metro                         82.42%        74.64%
         10/26/2020   Eastern                               82.69%        79.97%
         10/26/2020   Great Lakes                           88.49%        89.80%
         10/26/2020   Northeast                             92.55%        92.74%
         10/26/2020   Pacific                               94.38%        96.28%
         10/26/2020   Southern                              89.96%        91.22%
         10/26/2020   Western                               90.31%        92.15%
         10/27/2020   Capital Metro                         56.10%        78.91%
         10/27/2020   Eastern                               57.67%        85.18%
         10/27/2020   Great Lakes                           61.19%        88.64%
         10/27/2020   Northeast                             73.71%        93.01%
         10/27/2020   Pacific                               73.24%        96.36%
         10/27/2020   Southern                              68.93%        92.02%
         10/27/2020   Western                               65.47%        91.62%
         10/28/2020   Capital Metro                         76.27%        73.18%
         10/28/2020   Eastern                               79.97%        80.88%
         10/28/2020   Great Lakes                           80.32%        85.72%
         10/28/2020   Northeast                             88.96%        92.75%
         10/28/2020   Pacific                               90.19%        95.68%
         10/28/2020   Southern                              85.98%        90.63%
         10/28/2020   Western                               86.13%        88.14%

          10/3/2020   CAPITAL METRO   ATLANTA               89.35%        74.06%
          10/3/2020   CAPITAL METRO   BALTIMORE             83.74%        93.43%
          10/3/2020   CAPITAL METRO   CAPITAL               80.51%        91.53%
          10/3/2020   CAPITAL METRO   GREATER S CAROLINA    88.56%        93.61%
          10/3/2020   CAPITAL METRO   GREENSBORO            87.33%        88.64%
          10/3/2020   CAPITAL METRO   MID-CAROLINAS         92.27%        91.55%
          10/3/2020   CAPITAL METRO   NORTHERN VIRGINIA     88.69%        94.96%
          10/3/2020   CAPITAL METRO   RICHMOND              88.89%        90.92%
          10/3/2020   EASTERN         APPALACHIAN           88.03%        96.37%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2874
                                                              Page 10
                                                                    Page
                                                                      of 4121 of 60


                                      CENTRAL
          10/3/2020   EASTERN         PENNSYLVANIA          87.83%         92.19%
          10/3/2020   EASTERN         KENTUCKIANA           86.86%         95.83%
          10/3/2020   EASTERN         NORTHERN OHIO         91.20%         92.26%
          10/3/2020   EASTERN         OHIO VALLEY           87.76%         86.03%
                                      PHILADELPHIA
          10/3/2020   EASTERN         METROPO               79.96%         74.00%
          10/3/2020   EASTERN         SOUTH JERSEY          88.08%         84.43%
          10/3/2020   EASTERN         TENNESSEE             89.30%         92.18%
          10/3/2020   EASTERN         WESTERN NEW YORK      94.95%         92.13%
                                      WESTERN
          10/3/2020   EASTERN         PENNSYLVANIA          94.24%         97.03%
          10/3/2020   GREAT LAKES     CENTRAL ILLINOIS      88.81%         89.55%
          10/3/2020   GREAT LAKES     CHICAGO               85.01%         92.59%
          10/3/2020   GREAT LAKES     DETROIT               83.20%         78.83%
          10/3/2020   GREAT LAKES     GATEWAY               92.14%         93.07%
          10/3/2020   GREAT LAKES     GREATER INDIANA       93.83%         92.35%
          10/3/2020   GREAT LAKES     GREATER MICHIGAN      92.99%         94.07%
          10/3/2020   GREAT LAKES     LAKELAND              89.61%         95.01%
          10/3/2020   NORTHEAST       ALBANY                93.48%         95.16%
          10/3/2020   NORTHEAST       CARIBBEAN             95.90%         79.76%
          10/3/2020   NORTHEAST       CONNECTICUT VALLEY    89.18%         95.25%
          10/3/2020   NORTHEAST       GREATER BOSTON        91.94%         92.33%
          10/3/2020   NORTHEAST       LONG ISLAND           90.79%         95.65%
          10/3/2020   NORTHEAST       NEW YORK              93.28%         96.94%
                                      NORTHERN NEW
          10/3/2020 NORTHEAST         ENGLAND               92.77%         95.40%
                                      NORTHERN NEW
          10/3/2020   NORTHEAST       JERSEY                93.12%         94.04%
          10/3/2020   NORTHEAST       TRIBORO               93.50%         95.73%
          10/3/2020   NORTHEAST       WESTCHESTER           93.30%         88.82%
          10/3/2020   PACIFIC         BAY-VALLEY            95.40%         95.93%
          10/3/2020   PACIFIC         HONOLULU              91.63%         80.91%
          10/3/2020   PACIFIC         LOS ANGELES           95.63%         96.95%
          10/3/2020   PACIFIC         SACRAMENTO            94.23%         96.68%
          10/3/2020   PACIFIC         SAN DIEGO             95.36%         96.62%
          10/3/2020   PACIFIC         SAN FRANCISCO         96.23%         98.12%
          10/3/2020   PACIFIC         SANTA ANA             94.80%         98.18%
          10/3/2020   PACIFIC         SIERRA COASTAL        95.46%         98.02%
          10/3/2020   SOUTHERN        ALABAMA               87.93%         78.84%
          10/3/2020   SOUTHERN        ARKANSAS              94.10%         94.76%
          10/3/2020   SOUTHERN        DALLAS                92.67%         95.46%
          10/3/2020   SOUTHERN        FT WORTH              92.94%         95.14%
          10/3/2020   SOUTHERN        GULF ATLANTIC         88.52%         93.43%
          10/3/2020   SOUTHERN        HOUSTON               88.86%         97.08%
          10/3/2020   SOUTHERN        LOUISIANA             94.00%         94.68%
          10/3/2020   SOUTHERN        MISSISSIPPI           81.01%         84.89%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2875
                                                              Page 11
                                                                    Page
                                                                      of 4122 of 60


          10/3/2020   SOUTHERN        OKLAHOMA              94.31%         94.64%
          10/3/2020   SOUTHERN        RIO GRANDE            92.64%         96.92%
          10/3/2020   SOUTHERN        SOUTH FLORIDA         86.65%         93.92%
          10/3/2020   SOUTHERN        SUNCOAST              91.92%         92.19%
          10/3/2020   WESTERN         ALASKA                92.94%         98.63%
          10/3/2020   WESTERN         ARIZONA               92.56%         92.78%
          10/3/2020   WESTERN         CENTRAL PLAINS        96.92%         95.02%
          10/3/2020   WESTERN         COLORADO/WYOMIN       88.05%         88.76%
          10/3/2020   WESTERN         DAKOTAS               95.60%         95.98%
          10/3/2020   WESTERN         HAWKEYE               94.03%         93.27%
          10/3/2020   WESTERN         MID-AMERICA           92.29%         90.71%
          10/3/2020   WESTERN         NEVADA SIERRA         95.98%         96.82%
          10/3/2020   WESTERN         NORTHLAND             89.30%         94.17%
          10/3/2020   WESTERN         PORTLAND              93.20%         96.02%
          10/3/2020   WESTERN         SALT LAKE CITY        93.17%         96.10%
          10/3/2020   WESTERN         SEATTLE               92.21%         97.83%
          10/5/2020   CAPITAL METRO   ATLANTA               88.03%         86.42%
          10/5/2020   CAPITAL METRO   BALTIMORE             84.84%         80.47%
          10/5/2020   CAPITAL METRO   CAPITAL               84.13%         90.30%
          10/5/2020   CAPITAL METRO   GREATER S CAROLINA    89.90%         89.42%
          10/5/2020   CAPITAL METRO   GREENSBORO            86.86%         93.64%
          10/5/2020   CAPITAL METRO   MID-CAROLINAS         90.32%         90.38%
          10/5/2020   CAPITAL METRO   NORTHERN VIRGINIA     87.50%         96.14%
          10/5/2020   CAPITAL METRO   RICHMOND              90.46%         91.70%
          10/5/2020   EASTERN         APPALACHIAN           88.89%         95.23%
                                      CENTRAL
          10/5/2020   EASTERN         PENNSYLVANIA          91.30%         94.47%
          10/5/2020   EASTERN         KENTUCKIANA           90.95%         94.04%
          10/5/2020   EASTERN         NORTHERN OHIO         91.24%         93.33%
          10/5/2020   EASTERN         OHIO VALLEY           89.97%         92.47%
                                      PHILADELPHIA
          10/5/2020   EASTERN         METROPO               86.16%         82.56%
          10/5/2020   EASTERN         SOUTH JERSEY          88.89%         92.15%
          10/5/2020   EASTERN         TENNESSEE             89.54%         89.14%
          10/5/2020   EASTERN         WESTERN NEW YORK      93.43%         92.65%
                                      WESTERN
          10/5/2020   EASTERN         PENNSYLVANIA          93.45%         97.06%
          10/5/2020   GREAT LAKES     CENTRAL ILLINOIS      88.45%         69.02%
          10/5/2020   GREAT LAKES     CHICAGO               91.02%         94.53%
          10/5/2020   GREAT LAKES     DETROIT               84.08%         66.10%
          10/5/2020   GREAT LAKES     GATEWAY               92.85%         93.19%
          10/5/2020   GREAT LAKES     GREATER INDIANA       93.73%         95.04%
          10/5/2020   GREAT LAKES     GREATER MICHIGAN      92.49%         90.82%
          10/5/2020   GREAT LAKES     LAKELAND              91.72%         92.99%
          10/5/2020   NORTHEAST       ALBANY                93.96%         96.98%
          10/5/2020   NORTHEAST       CARIBBEAN             90.32%         73.73%
          10/5/2020   NORTHEAST       CONNECTICUT VALLEY    93.51%         94.76%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2876
                                                              Page 12
                                                                    Page
                                                                      of 4123 of 60


          10/5/2020 NORTHEAST         GREATER BOSTON        94.42%         89.99%
          10/5/2020 NORTHEAST         LONG ISLAND           93.71%         92.77%
          10/5/2020 NORTHEAST         NEW YORK              93.76%         97.27%
                                      NORTHERN NEW
          10/5/2020 NORTHEAST         ENGLAND               92.14%         83.16%
                                      NORTHERN NEW
          10/5/2020   NORTHEAST       JERSEY                93.72%         92.28%
          10/5/2020   NORTHEAST       TRIBORO               93.39%         96.61%
          10/5/2020   NORTHEAST       WESTCHESTER           89.89%         95.22%
          10/5/2020   PACIFIC         BAY-VALLEY            95.61%         91.18%
          10/5/2020   PACIFIC         HONOLULU              93.07%         51.82%
          10/5/2020   PACIFIC         LOS ANGELES           95.12%         96.94%
          10/5/2020   PACIFIC         SACRAMENTO            95.81%         96.55%
          10/5/2020   PACIFIC         SAN DIEGO             94.93%         97.55%
          10/5/2020   PACIFIC         SAN FRANCISCO         96.24%         94.48%
          10/5/2020   PACIFIC         SANTA ANA             95.77%         98.28%
          10/5/2020   PACIFIC         SIERRA COASTAL        95.10%         98.62%
          10/5/2020   SOUTHERN        ALABAMA               88.89%         83.23%
          10/5/2020   SOUTHERN        ARKANSAS              93.89%         95.18%
          10/5/2020   SOUTHERN        DALLAS                94.44%         94.99%
          10/5/2020   SOUTHERN        FT WORTH              95.08%         95.43%
          10/5/2020   SOUTHERN        GULF ATLANTIC         86.30%         89.59%
          10/5/2020   SOUTHERN        HOUSTON               92.74%         97.71%
          10/5/2020   SOUTHERN        LOUISIANA             93.57%         94.22%
          10/5/2020   SOUTHERN        MISSISSIPPI           83.35%         84.65%
          10/5/2020   SOUTHERN        OKLAHOMA              95.51%         95.21%
          10/5/2020   SOUTHERN        RIO GRANDE            95.03%         97.42%
          10/5/2020   SOUTHERN        SOUTH FLORIDA         87.93%         89.70%
          10/5/2020   SOUTHERN        SUNCOAST              93.13%         93.01%
          10/5/2020   WESTERN         ALASKA                92.93%         97.13%
          10/5/2020   WESTERN         ARIZONA               92.03%         95.09%
          10/5/2020   WESTERN         CENTRAL PLAINS        95.33%         96.23%
          10/5/2020   WESTERN         COLORADO/WYOMIN       89.66%         93.92%
          10/5/2020   WESTERN         DAKOTAS               95.34%         94.89%
          10/5/2020   WESTERN         HAWKEYE               92.46%         90.45%
          10/5/2020   WESTERN         MID-AMERICA           91.39%         87.67%
          10/5/2020   WESTERN         NEVADA SIERRA         94.76%         94.72%
          10/5/2020   WESTERN         NORTHLAND             92.54%         93.42%
          10/5/2020   WESTERN         PORTLAND              92.89%         95.25%
          10/5/2020   WESTERN         SALT LAKE CITY        95.61%         95.56%
          10/5/2020   WESTERN         SEATTLE               93.45%         97.34%
          10/6/2020   CAPITAL METRO   ATLANTA               58.18%         86.76%
          10/6/2020   CAPITAL METRO   BALTIMORE             45.37%         93.84%
          10/6/2020   CAPITAL METRO   CAPITAL               53.14%         95.12%
          10/6/2020   CAPITAL METRO   GREATER S CAROLINA    51.75%         96.65%
          10/6/2020   CAPITAL METRO   GREENSBORO            56.63%         90.70%
          10/6/2020   CAPITAL METRO   MID-CAROLINAS         73.60%         96.62%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2877
                                                              Page 13
                                                                    Page
                                                                      of 4124 of 60


          10/6/2020 CAPITAL METRO     NORTHERN VIRGINIA     57.29%         96.33%
          10/6/2020 CAPITAL METRO     RICHMOND              69.15%         93.32%
          10/6/2020 EASTERN           APPALACHIAN           52.54%         96.62%
                                      CENTRAL
          10/6/2020   EASTERN         PENNSYLVANIA          65.17%         93.93%
          10/6/2020   EASTERN         KENTUCKIANA           61.12%         96.67%
          10/6/2020   EASTERN         NORTHERN OHIO         64.14%         90.74%
          10/6/2020   EASTERN         OHIO VALLEY           63.23%         93.53%
                                      PHILADELPHIA
          10/6/2020   EASTERN         METROPO               57.72%         82.05%
          10/6/2020   EASTERN         SOUTH JERSEY          53.05%         88.85%
          10/6/2020   EASTERN         TENNESSEE             68.82%         94.25%
          10/6/2020   EASTERN         WESTERN NEW YORK      70.79%         96.89%
                                      WESTERN
          10/6/2020   EASTERN         PENNSYLVANIA          70.57%         96.95%
          10/6/2020   GREAT LAKES     CENTRAL ILLINOIS      67.24%         88.66%
          10/6/2020   GREAT LAKES     CHICAGO               52.39%         94.35%
          10/6/2020   GREAT LAKES     DETROIT               42.14%         69.49%
          10/6/2020   GREAT LAKES     GATEWAY               68.42%         92.98%
          10/6/2020   GREAT LAKES     GREATER INDIANA       71.19%         94.46%
          10/6/2020   GREAT LAKES     GREATER MICHIGAN      66.30%         93.21%
          10/6/2020   GREAT LAKES     LAKELAND              55.40%         92.51%
          10/6/2020   NORTHEAST       ALBANY                81.94%         96.86%
          10/6/2020   NORTHEAST       CARIBBEAN             87.46%         58.99%
          10/6/2020   NORTHEAST       CONNECTICUT VALLEY    75.81%         96.31%
          10/6/2020   NORTHEAST       GREATER BOSTON        68.38%         95.93%
          10/6/2020   NORTHEAST       LONG ISLAND           77.18%         95.16%
          10/6/2020   NORTHEAST       NEW YORK              68.80%         96.85%
                                      NORTHERN NEW
          10/6/2020 NORTHEAST         ENGLAND               65.28%         94.62%
                                      NORTHERN NEW
          10/6/2020   NORTHEAST       JERSEY                75.50%         95.86%
          10/6/2020   NORTHEAST       TRIBORO               74.82%         86.30%
          10/6/2020   NORTHEAST       WESTCHESTER           70.64%         93.75%
          10/6/2020   PACIFIC         BAY-VALLEY            83.07%         94.00%
          10/6/2020   PACIFIC         HONOLULU              79.12%         92.71%
          10/6/2020   PACIFIC         LOS ANGELES           77.52%         96.58%
          10/6/2020   PACIFIC         SACRAMENTO            85.83%         96.90%
          10/6/2020   PACIFIC         SAN DIEGO             77.03%         96.80%
          10/6/2020   PACIFIC         SAN FRANCISCO         74.08%         93.64%
          10/6/2020   PACIFIC         SANTA ANA             63.91%         98.35%
          10/6/2020   PACIFIC         SIERRA COASTAL        76.39%         97.69%
          10/6/2020   SOUTHERN        ALABAMA               61.85%         93.81%
          10/6/2020   SOUTHERN        ARKANSAS              73.13%         97.24%
          10/6/2020   SOUTHERN        DALLAS                75.75%         96.37%
          10/6/2020   SOUTHERN        FT WORTH              76.25%         96.59%
          10/6/2020   SOUTHERN        GULF ATLANTIC         64.27%         94.80%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2878
                                                              Page 14
                                                                    Page
                                                                      of 4125 of 60


          10/6/2020   SOUTHERN        HOUSTON               71.72%         98.19%
          10/6/2020   SOUTHERN        LOUISIANA             69.99%         94.93%
          10/6/2020   SOUTHERN        MISSISSIPPI           47.05%         88.08%
          10/6/2020   SOUTHERN        OKLAHOMA              70.74%         97.00%
          10/6/2020   SOUTHERN        RIO GRANDE            73.61%         97.66%
          10/6/2020   SOUTHERN        SOUTH FLORIDA         75.45%         89.50%
          10/6/2020   SOUTHERN        SUNCOAST              64.04%         91.59%
          10/6/2020   WESTERN         ALASKA                88.29%         97.75%
          10/6/2020   WESTERN         ARIZONA               73.65%         95.70%
          10/6/2020   WESTERN         CENTRAL PLAINS        88.24%         96.56%
          10/6/2020   WESTERN         COLORADO/WYOMIN       64.80%         91.48%
          10/6/2020   WESTERN         DAKOTAS               81.88%         94.15%
          10/6/2020   WESTERN         HAWKEYE               81.89%         94.72%
          10/6/2020   WESTERN         MID-AMERICA           62.61%         92.54%
          10/6/2020   WESTERN         NEVADA SIERRA         79.57%         95.90%
          10/6/2020   WESTERN         NORTHLAND             60.55%         95.93%
          10/6/2020   WESTERN         PORTLAND              71.79%         95.08%
          10/6/2020   WESTERN         SALT LAKE CITY        79.35%         91.61%
          10/6/2020   WESTERN         SEATTLE               71.86%         97.16%
          10/7/2020   CAPITAL METRO   ATLANTA               74.09%         72.39%
          10/7/2020   CAPITAL METRO   BALTIMORE             58.88%         83.35%
          10/7/2020   CAPITAL METRO   CAPITAL               67.02%         90.48%
          10/7/2020   CAPITAL METRO   GREATER S CAROLINA    86.68%         93.36%
          10/7/2020   CAPITAL METRO   GREENSBORO            82.30%         83.38%
          10/7/2020   CAPITAL METRO   MID-CAROLINAS         78.52%         82.21%
          10/7/2020   CAPITAL METRO   NORTHERN VIRGINIA     78.10%         94.71%
          10/7/2020   CAPITAL METRO   RICHMOND              83.83%         91.71%
          10/7/2020   EASTERN         APPALACHIAN           82.15%         94.82%
                                      CENTRAL
          10/7/2020   EASTERN         PENNSYLVANIA          77.31%         87.62%
          10/7/2020   EASTERN         KENTUCKIANA           84.04%         95.18%
          10/7/2020   EASTERN         NORTHERN OHIO         82.95%         87.84%
          10/7/2020   EASTERN         OHIO VALLEY           80.63%         89.76%
                                      PHILADELPHIA
          10/7/2020   EASTERN         METROPO               78.38%         85.57%
          10/7/2020   EASTERN         SOUTH JERSEY          76.54%         90.47%
          10/7/2020   EASTERN         TENNESSEE             87.96%         92.99%
          10/7/2020   EASTERN         WESTERN NEW YORK      94.15%         96.49%
                                      WESTERN
          10/7/2020   EASTERN         PENNSYLVANIA          89.30%         96.78%
          10/7/2020   GREAT LAKES     CENTRAL ILLINOIS      75.57%         67.50%
          10/7/2020   GREAT LAKES     CHICAGO               82.42%         82.34%
          10/7/2020   GREAT LAKES     DETROIT               63.49%         78.51%
          10/7/2020   GREAT LAKES     GATEWAY               84.46%         83.62%
          10/7/2020   GREAT LAKES     GREATER INDIANA       89.45%         88.63%
          10/7/2020   GREAT LAKES     GREATER MICHIGAN      88.26%         92.79%
          10/7/2020   GREAT LAKES     LAKELAND              82.23%         89.21%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2879
                                                              Page 15
                                                                    Page
                                                                      of 4126 of 60


          10/7/2020   NORTHEAST       ALBANY                94.42%         86.84%
          10/7/2020   NORTHEAST       CARIBBEAN             96.32%         88.52%
          10/7/2020   NORTHEAST       CONNECTICUT VALLEY    87.68%         94.98%
          10/7/2020   NORTHEAST       GREATER BOSTON        91.33%         91.31%
          10/7/2020   NORTHEAST       LONG ISLAND           84.82%         93.45%
          10/7/2020   NORTHEAST       NEW YORK              89.38%         95.17%
                                      NORTHERN NEW
          10/7/2020 NORTHEAST         ENGLAND               91.88%         93.42%
                                      NORTHERN NEW
          10/7/2020   NORTHEAST       JERSEY                89.76%         91.97%
          10/7/2020   NORTHEAST       TRIBORO               88.76%         94.00%
          10/7/2020   NORTHEAST       WESTCHESTER           85.99%         93.14%
          10/7/2020   PACIFIC         BAY-VALLEY            95.38%         93.53%
          10/7/2020   PACIFIC         HONOLULU              91.32%         91.81%
          10/7/2020   PACIFIC         LOS ANGELES           91.51%         95.67%
          10/7/2020   PACIFIC         SACRAMENTO            83.41%         95.86%
          10/7/2020   PACIFIC         SAN DIEGO             90.72%         97.84%
          10/7/2020   PACIFIC         SAN FRANCISCO         91.85%         96.98%
          10/7/2020   PACIFIC         SANTA ANA             92.54%         97.36%
          10/7/2020   PACIFIC         SIERRA COASTAL        89.65%         98.11%
          10/7/2020   SOUTHERN        ALABAMA               85.37%         90.78%
          10/7/2020   SOUTHERN        ARKANSAS              92.51%         93.73%
          10/7/2020   SOUTHERN        DALLAS                80.61%         94.76%
          10/7/2020   SOUTHERN        FT WORTH              93.09%         94.73%
          10/7/2020   SOUTHERN        GULF ATLANTIC         81.72%         85.47%
          10/7/2020   SOUTHERN        HOUSTON               79.36%         96.31%
          10/7/2020   SOUTHERN        LOUISIANA             91.07%         95.58%
          10/7/2020   SOUTHERN        MISSISSIPPI           83.03%         86.08%
          10/7/2020   SOUTHERN        OKLAHOMA              94.93%         96.53%
          10/7/2020   SOUTHERN        RIO GRANDE            90.61%         95.38%
          10/7/2020   SOUTHERN        SOUTH FLORIDA         70.42%         88.63%
          10/7/2020   SOUTHERN        SUNCOAST              87.51%         88.99%
          10/7/2020   WESTERN         ALASKA                91.27%         94.49%
          10/7/2020   WESTERN         ARIZONA               88.69%         95.74%
          10/7/2020   WESTERN         CENTRAL PLAINS        91.61%         95.47%
          10/7/2020   WESTERN         COLORADO/WYOMIN       81.20%         94.11%
          10/7/2020   WESTERN         DAKOTAS               91.68%         95.10%
          10/7/2020   WESTERN         HAWKEYE               88.59%         92.72%
          10/7/2020   WESTERN         MID-AMERICA           86.66%         85.92%
          10/7/2020   WESTERN         NEVADA SIERRA         87.30%         93.26%
          10/7/2020   WESTERN         NORTHLAND             84.59%         95.72%
          10/7/2020   WESTERN         PORTLAND              93.03%         95.11%
          10/7/2020   WESTERN         SALT LAKE CITY        89.92%         94.23%
          10/7/2020   WESTERN         SEATTLE               93.16%         96.79%
          10/8/2020   CAPITAL METRO   ATLANTA               91.55%         75.66%
          10/8/2020   CAPITAL METRO   BALTIMORE             79.53%         70.85%
          10/8/2020   CAPITAL METRO   CAPITAL               82.13%         84.57%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2880
                                                              Page 16
                                                                    Page
                                                                      of 4127 of 60


          10/8/2020   CAPITAL METRO   GREATER S CAROLINA    91.08%         93.60%
          10/8/2020   CAPITAL METRO   GREENSBORO            86.89%         81.75%
          10/8/2020   CAPITAL METRO   MID-CAROLINAS         89.21%         90.70%
          10/8/2020   CAPITAL METRO   NORTHERN VIRGINIA     91.64%         90.38%
          10/8/2020   CAPITAL METRO   RICHMOND              90.42%         85.62%
          10/8/2020   EASTERN         APPALACHIAN           90.56%         89.68%
                                      CENTRAL
          10/8/2020   EASTERN         PENNSYLVANIA          87.43%         81.43%
          10/8/2020   EASTERN         KENTUCKIANA           90.61%         95.13%
          10/8/2020   EASTERN         NORTHERN OHIO         91.68%         87.43%
          10/8/2020   EASTERN         OHIO VALLEY           90.42%         71.77%
                                      PHILADELPHIA
          10/8/2020   EASTERN         METROPO               90.95%         64.85%
          10/8/2020   EASTERN         SOUTH JERSEY          89.69%         86.68%
          10/8/2020   EASTERN         TENNESSEE             93.85%         92.26%
          10/8/2020   EASTERN         WESTERN NEW YORK      95.73%         93.89%
                                      WESTERN
          10/8/2020   EASTERN         PENNSYLVANIA          94.28%         96.99%
          10/8/2020   GREAT LAKES     CENTRAL ILLINOIS      87.45%         73.72%
          10/8/2020   GREAT LAKES     CHICAGO               93.35%         95.89%
          10/8/2020   GREAT LAKES     DETROIT               80.27%         67.63%
          10/8/2020   GREAT LAKES     GATEWAY               91.74%         86.04%
          10/8/2020   GREAT LAKES     GREATER INDIANA       94.45%         93.60%
          10/8/2020   GREAT LAKES     GREATER MICHIGAN      91.58%         88.85%
          10/8/2020   GREAT LAKES     LAKELAND              92.97%         80.09%
          10/8/2020   NORTHEAST       ALBANY                93.13%         83.21%
          10/8/2020   NORTHEAST       CARIBBEAN             99.08%         96.63%
          10/8/2020   NORTHEAST       CONNECTICUT VALLEY    95.68%         92.50%
          10/8/2020   NORTHEAST       GREATER BOSTON        95.76%         88.93%
          10/8/2020   NORTHEAST       LONG ISLAND           89.95%         94.65%
          10/8/2020   NORTHEAST       NEW YORK              93.90%         97.20%
                                      NORTHERN NEW
          10/8/2020 NORTHEAST         ENGLAND               94.16%         85.94%
                                      NORTHERN NEW
          10/8/2020   NORTHEAST       JERSEY                95.54%         93.09%
          10/8/2020   NORTHEAST       TRIBORO               96.44%         90.02%
          10/8/2020   NORTHEAST       WESTCHESTER           92.73%         90.07%
          10/8/2020   PACIFIC         BAY-VALLEY            95.27%         93.59%
          10/8/2020   PACIFIC         HONOLULU              87.53%         92.26%
          10/8/2020   PACIFIC         LOS ANGELES           95.26%         97.30%
          10/8/2020   PACIFIC         SACRAMENTO            95.04%         95.92%
          10/8/2020   PACIFIC         SAN DIEGO             95.65%         96.74%
          10/8/2020   PACIFIC         SAN FRANCISCO         95.03%         96.75%
          10/8/2020   PACIFIC         SANTA ANA             93.67%         97.92%
          10/8/2020   PACIFIC         SIERRA COASTAL        94.30%         98.32%
          10/8/2020   SOUTHERN        ALABAMA               83.08%         82.77%
          10/8/2020   SOUTHERN        ARKANSAS              95.22%         94.38%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2881
                                                              Page 17
                                                                    Page
                                                                      of 4128 of 60


          10/8/2020   SOUTHERN        DALLAS                93.41%         95.91%
          10/8/2020   SOUTHERN        FT WORTH              95.07%         94.72%
          10/8/2020   SOUTHERN        GULF ATLANTIC         92.87%         92.04%
          10/8/2020   SOUTHERN        HOUSTON               94.25%         97.02%
          10/8/2020   SOUTHERN        LOUISIANA             94.85%         95.08%
          10/8/2020   SOUTHERN        MISSISSIPPI           87.59%         88.53%
          10/8/2020   SOUTHERN        OKLAHOMA              95.60%         95.20%
          10/8/2020   SOUTHERN        RIO GRANDE            94.48%         97.19%
          10/8/2020   SOUTHERN        SOUTH FLORIDA         91.39%         83.50%
          10/8/2020   SOUTHERN        SUNCOAST              94.21%         85.51%
          10/8/2020   WESTERN         ALASKA                96.28%         95.86%
          10/8/2020   WESTERN         ARIZONA               95.73%         93.36%
          10/8/2020   WESTERN         CENTRAL PLAINS        96.58%         94.48%
          10/8/2020   WESTERN         COLORADO/WYOMIN       90.57%         94.29%
          10/8/2020   WESTERN         DAKOTAS               95.29%         95.40%
          10/8/2020   WESTERN         HAWKEYE               91.14%         93.20%
          10/8/2020   WESTERN         MID-AMERICA           94.36%         83.75%
          10/8/2020   WESTERN         NEVADA SIERRA         96.04%         96.96%
          10/8/2020   WESTERN         NORTHLAND             92.15%         95.06%
          10/8/2020   WESTERN         PORTLAND              95.27%         96.58%
          10/8/2020   WESTERN         SALT LAKE CITY        97.16%         94.96%
          10/8/2020   WESTERN         SEATTLE               94.63%         96.92%
          10/9/2020   CAPITAL METRO   ATLANTA               90.18%         68.68%
          10/9/2020   CAPITAL METRO   BALTIMORE             80.31%         85.83%
          10/9/2020   CAPITAL METRO   CAPITAL               78.50%         88.51%
          10/9/2020   CAPITAL METRO   GREATER S CAROLINA    82.77%         85.87%
          10/9/2020   CAPITAL METRO   GREENSBORO            79.48%         82.21%
          10/9/2020   CAPITAL METRO   MID-CAROLINAS         91.46%         90.12%
          10/9/2020   CAPITAL METRO   NORTHERN VIRGINIA     83.60%         94.64%
          10/9/2020   CAPITAL METRO   RICHMOND              88.70%         91.36%
          10/9/2020   EASTERN         APPALACHIAN           85.04%         91.38%
                                      CENTRAL
          10/9/2020   EASTERN         PENNSYLVANIA          86.24%         91.40%
          10/9/2020   EASTERN         KENTUCKIANA           88.68%         95.60%
          10/9/2020   EASTERN         NORTHERN OHIO         83.34%         85.16%
          10/9/2020   EASTERN         OHIO VALLEY           86.74%         77.35%
                                      PHILADELPHIA
          10/9/2020   EASTERN         METROPO               81.55%         69.81%
          10/9/2020   EASTERN         SOUTH JERSEY          83.02%         85.42%
          10/9/2020   EASTERN         TENNESSEE             88.25%         90.70%
          10/9/2020   EASTERN         WESTERN NEW YORK      91.80%         94.39%
                                      WESTERN
          10/9/2020   EASTERN         PENNSYLVANIA          93.18%         97.10%
          10/9/2020   GREAT LAKES     CENTRAL ILLINOIS      82.15%         80.15%
          10/9/2020   GREAT LAKES     CHICAGO               88.80%         92.24%
          10/9/2020   GREAT LAKES     DETROIT               76.48%         63.46%
          10/9/2020   GREAT LAKES     GATEWAY               91.49%         84.35%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2882
                                                              Page 18
                                                                    Page
                                                                      of 4129 of 60


          10/9/2020   GREAT LAKES     GREATER INDIANA       94.99%         91.00%
          10/9/2020   GREAT LAKES     GREATER MICHIGAN      90.50%         88.57%
          10/9/2020   GREAT LAKES     LAKELAND              90.38%         92.89%
          10/9/2020   NORTHEAST       ALBANY                85.30%         78.72%
          10/9/2020   NORTHEAST       CARIBBEAN             96.02%         94.48%
          10/9/2020   NORTHEAST       CONNECTICUT VALLEY    94.98%         92.64%
          10/9/2020   NORTHEAST       GREATER BOSTON        92.11%         92.00%
          10/9/2020   NORTHEAST       LONG ISLAND           78.18%         96.25%
          10/9/2020   NORTHEAST       NEW YORK              88.33%         98.28%
                                      NORTHERN NEW
          10/9/2020 NORTHEAST         ENGLAND               91.32%         80.26%
                                      NORTHERN NEW
          10/9/2020   NORTHEAST       JERSEY                92.75%         91.82%
          10/9/2020   NORTHEAST       TRIBORO               88.54%         93.69%
          10/9/2020   NORTHEAST       WESTCHESTER           89.36%         84.86%
          10/9/2020   PACIFIC         BAY-VALLEY            93.38%         90.06%
          10/9/2020   PACIFIC         HONOLULU              93.31%         81.40%
          10/9/2020   PACIFIC         LOS ANGELES           95.17%         95.56%
          10/9/2020   PACIFIC         SACRAMENTO            89.53%         89.73%
          10/9/2020   PACIFIC         SAN DIEGO             91.47%         96.47%
          10/9/2020   PACIFIC         SAN FRANCISCO         95.64%         96.61%
          10/9/2020   PACIFIC         SANTA ANA             92.36%         97.52%
          10/9/2020   PACIFIC         SIERRA COASTAL        92.98%         97.72%
          10/9/2020   SOUTHERN        ALABAMA               78.72%         78.65%
          10/9/2020   SOUTHERN        ARKANSAS              92.25%         91.84%
          10/9/2020   SOUTHERN        DALLAS                87.40%         93.94%
          10/9/2020   SOUTHERN        FT WORTH              91.86%         91.77%
          10/9/2020   SOUTHERN        GULF ATLANTIC         82.90%         85.63%
          10/9/2020   SOUTHERN        HOUSTON               90.19%         94.07%
          10/9/2020   SOUTHERN        LOUISIANA             89.77%         84.49%
          10/9/2020   SOUTHERN        MISSISSIPPI           87.46%         90.98%
          10/9/2020   SOUTHERN        OKLAHOMA              92.45%         94.35%
          10/9/2020   SOUTHERN        RIO GRANDE            92.07%         95.20%
          10/9/2020   SOUTHERN        SOUTH FLORIDA         92.39%         88.60%
          10/9/2020   SOUTHERN        SUNCOAST              90.40%         90.49%
          10/9/2020   WESTERN         ALASKA                95.49%         94.42%
          10/9/2020   WESTERN         ARIZONA               92.23%         94.36%
          10/9/2020   WESTERN         CENTRAL PLAINS        94.04%         92.35%
          10/9/2020   WESTERN         COLORADO/WYOMIN       88.43%         81.27%
          10/9/2020   WESTERN         DAKOTAS               94.33%         93.56%
          10/9/2020   WESTERN         HAWKEYE               88.24%         88.49%
          10/9/2020   WESTERN         MID-AMERICA           80.94%         71.57%
          10/9/2020   WESTERN         NEVADA SIERRA         92.60%         95.63%
          10/9/2020   WESTERN         NORTHLAND             88.31%         95.72%
          10/9/2020   WESTERN         PORTLAND              93.84%         95.80%
          10/9/2020   WESTERN         SALT LAKE CITY        92.81%         93.90%
          10/9/2020   WESTERN         SEATTLE               89.92%         97.43%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2883
                                                              Page 19
                                                                    Page
                                                                      of 4130 of 60


         10/10/2020   CAPITAL METRO   ATLANTA               85.62%         73.94%
         10/10/2020   CAPITAL METRO   BALTIMORE             75.90%         87.45%
         10/10/2020   CAPITAL METRO   CAPITAL               76.61%         88.70%
         10/10/2020   CAPITAL METRO   GREATER S CAROLINA    78.95%         89.25%
         10/10/2020   CAPITAL METRO   GREENSBORO            80.98%         86.79%
         10/10/2020   CAPITAL METRO   MID-CAROLINAS         85.22%         91.66%
         10/10/2020   CAPITAL METRO   NORTHERN VIRGINIA     84.51%         93.60%
         10/10/2020   CAPITAL METRO   RICHMOND              87.12%         88.93%
         10/10/2020   EASTERN         APPALACHIAN           90.70%         94.24%
                                      CENTRAL
         10/10/2020   EASTERN         PENNSYLVANIA          78.57%         93.82%
         10/10/2020   EASTERN         KENTUCKIANA           86.65%         96.87%
         10/10/2020   EASTERN         NORTHERN OHIO         76.57%         70.72%
         10/10/2020   EASTERN         OHIO VALLEY           84.76%         81.50%
                                      PHILADELPHIA
         10/10/2020   EASTERN         METROPO               87.21%         87.37%
         10/10/2020   EASTERN         SOUTH JERSEY          84.57%         76.02%
         10/10/2020   EASTERN         TENNESSEE             87.39%         94.61%
         10/10/2020   EASTERN         WESTERN NEW YORK      92.41%         91.67%
                                      WESTERN
         10/10/2020   EASTERN         PENNSYLVANIA          90.21%         98.36%
         10/10/2020   GREAT LAKES     CENTRAL ILLINOIS      79.67%         79.61%
         10/10/2020   GREAT LAKES     CHICAGO               86.16%         85.04%
         10/10/2020   GREAT LAKES     DETROIT               75.12%         65.63%
         10/10/2020   GREAT LAKES     GATEWAY               88.99%         90.06%
         10/10/2020   GREAT LAKES     GREATER INDIANA       90.62%         90.69%
         10/10/2020   GREAT LAKES     GREATER MICHIGAN      87.02%         93.43%
         10/10/2020   GREAT LAKES     LAKELAND              85.92%         86.06%
         10/10/2020   NORTHEAST       ALBANY                89.47%         91.77%
         10/10/2020   NORTHEAST       CARIBBEAN             95.81%         97.46%
         10/10/2020   NORTHEAST       CONNECTICUT VALLEY    88.29%         93.61%
         10/10/2020   NORTHEAST       GREATER BOSTON        92.93%         75.69%
         10/10/2020   NORTHEAST       LONG ISLAND           86.49%         96.42%
         10/10/2020   NORTHEAST       NEW YORK              90.69%         97.91%
                                      NORTHERN NEW
         10/10/2020 NORTHEAST         ENGLAND               89.59%         85.09%
                                      NORTHERN NEW
         10/10/2020   NORTHEAST       JERSEY                91.22%         92.48%
         10/10/2020   NORTHEAST       TRIBORO               92.08%         91.02%
         10/10/2020   NORTHEAST       WESTCHESTER           87.93%         84.86%
         10/10/2020   PACIFIC         BAY-VALLEY            92.37%         85.45%
         10/10/2020   PACIFIC         HONOLULU              85.27%         75.11%
         10/10/2020   PACIFIC         LOS ANGELES           95.09%         96.30%
         10/10/2020   PACIFIC         SACRAMENTO            92.99%         95.69%
         10/10/2020   PACIFIC         SAN DIEGO             92.48%         95.65%
         10/10/2020   PACIFIC         SAN FRANCISCO         89.61%         96.02%
         10/10/2020   PACIFIC         SANTA ANA             92.77%         98.10%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2884
                                                              Page 20
                                                                    Page
                                                                      of 4131 of 60


         10/10/2020   PACIFIC         SIERRA COASTAL        94.88%         97.74%
         10/10/2020   SOUTHERN        ALABAMA               78.30%         81.65%
         10/10/2020   SOUTHERN        ARKANSAS              91.03%         95.03%
         10/10/2020   SOUTHERN        DALLAS                87.04%         93.92%
         10/10/2020   SOUTHERN        FT WORTH              88.44%         95.43%
         10/10/2020   SOUTHERN        GULF ATLANTIC         83.52%         85.34%
         10/10/2020   SOUTHERN        HOUSTON               92.60%         94.56%
         10/10/2020   SOUTHERN        LOUISIANA             87.30%         94.51%
         10/10/2020   SOUTHERN        MISSISSIPPI           85.53%         89.91%
         10/10/2020   SOUTHERN        OKLAHOMA              91.09%         94.36%
         10/10/2020   SOUTHERN        RIO GRANDE            91.87%         96.75%
         10/10/2020   SOUTHERN        SOUTH FLORIDA         90.08%         86.15%
         10/10/2020   SOUTHERN        SUNCOAST              86.35%         86.55%
         10/10/2020   WESTERN         ALASKA                90.84%         95.02%
         10/10/2020   WESTERN         ARIZONA               89.56%         77.01%
         10/10/2020   WESTERN         CENTRAL PLAINS        94.62%         95.66%
         10/10/2020   WESTERN         COLORADO/WYOMIN       86.85%         93.20%
         10/10/2020   WESTERN         DAKOTAS               94.13%         96.36%
         10/10/2020   WESTERN         HAWKEYE               89.81%         93.03%
         10/10/2020   WESTERN         MID-AMERICA           79.28%         89.87%
         10/10/2020   WESTERN         NEVADA SIERRA         90.98%         94.97%
         10/10/2020   WESTERN         NORTHLAND             87.86%         93.18%
         10/10/2020   WESTERN         PORTLAND              92.46%         97.17%
         10/10/2020   WESTERN         SALT LAKE CITY        90.88%         87.57%
         10/10/2020   WESTERN         SEATTLE               90.64%         97.24%
         10/13/2020   CAPITAL METRO   ATLANTA               87.63%         72.93%
         10/13/2020   CAPITAL METRO   BALTIMORE             75.80%         73.68%
         10/13/2020   CAPITAL METRO   CAPITAL               85.33%         94.53%
         10/13/2020   CAPITAL METRO   GREATER S CAROLINA    83.48%         92.25%
         10/13/2020   CAPITAL METRO   GREENSBORO            88.36%         90.85%
         10/13/2020   CAPITAL METRO   MID-CAROLINAS         91.62%         95.93%
         10/13/2020   CAPITAL METRO   NORTHERN VIRGINIA     92.39%         95.27%
         10/13/2020   CAPITAL METRO   RICHMOND              90.43%         87.24%
         10/13/2020   EASTERN         APPALACHIAN           89.33%         94.10%
                                      CENTRAL
         10/13/2020   EASTERN         PENNSYLVANIA          86.82%         94.43%
         10/13/2020   EASTERN         KENTUCKIANA           89.79%         96.24%
         10/13/2020   EASTERN         NORTHERN OHIO         85.81%         82.95%
         10/13/2020   EASTERN         OHIO VALLEY           87.46%         92.45%
                                      PHILADELPHIA
         10/13/2020   EASTERN         METROPO               86.17%         75.46%
         10/13/2020   EASTERN         SOUTH JERSEY          87.72%         88.06%
         10/13/2020   EASTERN         TENNESSEE             90.89%         90.50%
         10/13/2020   EASTERN         WESTERN NEW YORK      92.95%         93.25%
                                      WESTERN
         10/13/2020 EASTERN           PENNSYLVANIA          92.46%         97.70%
         10/13/2020 GREAT LAKES       CENTRAL ILLINOIS      85.71%         82.96%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2885
                                                              Page 21
                                                                    Page
                                                                      of 4132 of 60


         10/13/2020   GREAT LAKES     CHICAGO               91.00%         93.73%
         10/13/2020   GREAT LAKES     DETROIT               83.84%         63.74%
         10/13/2020   GREAT LAKES     GATEWAY               92.35%         94.84%
         10/13/2020   GREAT LAKES     GREATER INDIANA       93.96%         93.66%
         10/13/2020   GREAT LAKES     GREATER MICHIGAN      91.13%         92.04%
         10/13/2020   GREAT LAKES     LAKELAND              90.06%         90.26%
         10/13/2020   NORTHEAST       ALBANY                90.10%         85.92%
         10/13/2020   NORTHEAST       CARIBBEAN             97.00%         97.86%
         10/13/2020   NORTHEAST       CONNECTICUT VALLEY    90.10%         92.97%
         10/13/2020   NORTHEAST       GREATER BOSTON        93.18%         93.33%
         10/13/2020   NORTHEAST       LONG ISLAND           86.70%         93.88%
         10/13/2020   NORTHEAST       NEW YORK              92.44%         98.13%
                                      NORTHERN NEW
         10/13/2020 NORTHEAST         ENGLAND               92.07%         80.89%
                                      NORTHERN NEW
         10/13/2020   NORTHEAST       JERSEY                93.34%         92.86%
         10/13/2020   NORTHEAST       TRIBORO               93.00%         94.81%
         10/13/2020   NORTHEAST       WESTCHESTER           89.05%         92.67%
         10/13/2020   PACIFIC         BAY-VALLEY            94.27%         93.74%
         10/13/2020   PACIFIC         HONOLULU              88.98%         73.06%
         10/13/2020   PACIFIC         LOS ANGELES           94.91%         96.38%
         10/13/2020   PACIFIC         SACRAMENTO            93.83%         94.84%
         10/13/2020   PACIFIC         SAN DIEGO             94.78%         96.89%
         10/13/2020   PACIFIC         SAN FRANCISCO         94.57%         96.45%
         10/13/2020   PACIFIC         SANTA ANA             95.57%         97.53%
         10/13/2020   PACIFIC         SIERRA COASTAL        95.40%         97.87%
         10/13/2020   SOUTHERN        ALABAMA               83.46%         81.12%
         10/13/2020   SOUTHERN        ARKANSAS              93.21%         93.62%
         10/13/2020   SOUTHERN        DALLAS                91.65%         96.13%
         10/13/2020   SOUTHERN        FT WORTH              93.60%         94.38%
         10/13/2020   SOUTHERN        GULF ATLANTIC         86.94%         87.99%
         10/13/2020   SOUTHERN        HOUSTON               90.63%         97.92%
         10/13/2020   SOUTHERN        LOUISIANA             86.63%         90.13%
         10/13/2020   SOUTHERN        MISSISSIPPI           80.70%         87.52%
         10/13/2020   SOUTHERN        OKLAHOMA              95.54%         96.13%
         10/13/2020   SOUTHERN        RIO GRANDE            93.63%         96.99%
         10/13/2020   SOUTHERN        SOUTH FLORIDA         91.55%         90.75%
         10/13/2020   SOUTHERN        SUNCOAST              90.91%         88.61%
         10/13/2020   WESTERN         ALASKA                91.85%         97.11%
         10/13/2020   WESTERN         ARIZONA               87.57%         85.09%
         10/13/2020   WESTERN         CENTRAL PLAINS        95.90%         97.22%
         10/13/2020   WESTERN         COLORADO/WYOMIN       85.81%         85.07%
         10/13/2020   WESTERN         DAKOTAS               94.07%         96.05%
         10/13/2020   WESTERN         HAWKEYE               91.22%         91.35%
         10/13/2020   WESTERN         MID-AMERICA           88.25%         93.66%
         10/13/2020   WESTERN         NEVADA SIERRA         92.58%         94.87%
         10/13/2020   WESTERN         NORTHLAND             91.26%         93.84%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2886
                                                              Page 22
                                                                    Page
                                                                      of 4133 of 60


         10/13/2020   WESTERN         PORTLAND              93.28%         96.37%
         10/13/2020   WESTERN         SALT LAKE CITY        93.72%         94.98%
         10/13/2020   WESTERN         SEATTLE               93.20%         97.00%
         10/14/2020   CAPITAL METRO   ATLANTA               57.07%         60.22%
         10/14/2020   CAPITAL METRO   BALTIMORE             29.78%         85.27%
         10/14/2020   CAPITAL METRO   CAPITAL               54.96%         90.76%
         10/14/2020   CAPITAL METRO   GREATER S CAROLINA    58.67%         92.45%
         10/14/2020   CAPITAL METRO   GREENSBORO            49.17%         85.80%
         10/14/2020   CAPITAL METRO   MID-CAROLINAS         39.93%         91.31%
         10/14/2020   CAPITAL METRO   NORTHERN VIRGINIA     35.48%         95.26%
         10/14/2020   CAPITAL METRO   RICHMOND              56.25%         91.00%
         10/14/2020   EASTERN         APPALACHIAN           76.82%         94.53%
                                      CENTRAL
         10/14/2020   EASTERN         PENNSYLVANIA          51.28%         88.54%
         10/14/2020   EASTERN         KENTUCKIANA           64.32%         95.35%
         10/14/2020   EASTERN         NORTHERN OHIO         50.42%         67.57%
         10/14/2020   EASTERN         OHIO VALLEY           59.86%         88.82%
                                      PHILADELPHIA
         10/14/2020   EASTERN         METROPO               26.48%         64.57%
         10/14/2020   EASTERN         SOUTH JERSEY          52.97%         89.24%
         10/14/2020   EASTERN         TENNESSEE             76.35%         92.32%
         10/14/2020   EASTERN         WESTERN NEW YORK      72.06%         95.05%
                                      WESTERN
         10/14/2020   EASTERN         PENNSYLVANIA          59.20%         96.43%
         10/14/2020   GREAT LAKES     CENTRAL ILLINOIS      48.67%         85.69%
         10/14/2020   GREAT LAKES     CHICAGO               61.29%         88.99%
         10/14/2020   GREAT LAKES     DETROIT               40.64%         65.71%
         10/14/2020   GREAT LAKES     GATEWAY               64.79%         89.07%
         10/14/2020   GREAT LAKES     GREATER INDIANA       61.17%         88.68%
         10/14/2020   GREAT LAKES     GREATER MICHIGAN      63.27%         81.44%
         10/14/2020   GREAT LAKES     LAKELAND              64.54%         88.93%
         10/14/2020   NORTHEAST       ALBANY                68.37%         95.56%
         10/14/2020   NORTHEAST       CARIBBEAN             98.25%         63.58%
         10/14/2020   NORTHEAST       CONNECTICUT VALLEY    64.06%         94.62%
         10/14/2020   NORTHEAST       GREATER BOSTON        64.48%         93.80%
         10/14/2020   NORTHEAST       LONG ISLAND           59.03%         94.94%
         10/14/2020   NORTHEAST       NEW YORK              59.39%         91.91%
                                      NORTHERN NEW
         10/14/2020 NORTHEAST         ENGLAND               71.09%         92.72%
                                      NORTHERN NEW
         10/14/2020   NORTHEAST       JERSEY                64.09%         92.05%
         10/14/2020   NORTHEAST       TRIBORO               76.41%         93.46%
         10/14/2020   NORTHEAST       WESTCHESTER           75.99%         93.38%
         10/14/2020   PACIFIC         BAY-VALLEY            86.24%         95.26%
         10/14/2020   PACIFIC         HONOLULU              61.39%         71.40%
         10/14/2020   PACIFIC         LOS ANGELES           65.08%         96.09%
         10/14/2020   PACIFIC         SACRAMENTO            82.92%         91.83%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2887
                                                              Page 23
                                                                    Page
                                                                      of 4134 of 60


         10/14/2020   PACIFIC         SAN DIEGO             80.28%         97.71%
         10/14/2020   PACIFIC         SAN FRANCISCO         82.56%         95.34%
         10/14/2020   PACIFIC         SANTA ANA             86.23%         97.18%
         10/14/2020   PACIFIC         SIERRA COASTAL        71.92%         97.94%
         10/14/2020   SOUTHERN        ALABAMA               55.22%         55.07%
         10/14/2020   SOUTHERN        ARKANSAS              74.50%         95.38%
         10/14/2020   SOUTHERN        DALLAS                51.97%         94.15%
         10/14/2020   SOUTHERN        FT WORTH              80.78%         95.04%
         10/14/2020   SOUTHERN        GULF ATLANTIC         54.03%         86.98%
         10/14/2020   SOUTHERN        HOUSTON               78.17%         91.90%
         10/14/2020   SOUTHERN        LOUISIANA             64.04%         90.38%
         10/14/2020   SOUTHERN        MISSISSIPPI           39.96%         76.36%
         10/14/2020   SOUTHERN        OKLAHOMA              88.92%         94.43%
         10/14/2020   SOUTHERN        RIO GRANDE            78.15%         95.41%
         10/14/2020   SOUTHERN        SOUTH FLORIDA         37.97%         59.96%
         10/14/2020   SOUTHERN        SUNCOAST              68.98%         91.92%
         10/14/2020   WESTERN         ALASKA                84.14%         95.35%
         10/14/2020   WESTERN         ARIZONA               56.94%         76.46%
         10/14/2020   WESTERN         CENTRAL PLAINS        81.81%         95.05%
         10/14/2020   WESTERN         COLORADO/WYOMIN       39.07%         78.79%
         10/14/2020   WESTERN         DAKOTAS               78.37%         89.01%
         10/14/2020   WESTERN         HAWKEYE               73.77%         79.60%
         10/14/2020   WESTERN         MID-AMERICA           66.68%         86.55%
         10/14/2020   WESTERN         NEVADA SIERRA         83.36%         94.48%
         10/14/2020   WESTERN         NORTHLAND             50.12%         84.61%
         10/14/2020   WESTERN         PORTLAND              75.65%         91.70%
         10/14/2020   WESTERN         SALT LAKE CITY        62.45%         82.90%
         10/14/2020   WESTERN         SEATTLE               65.37%         92.32%
         10/15/2020   CAPITAL METRO   ATLANTA               89.14%         66.33%
         10/15/2020   CAPITAL METRO   BALTIMORE             64.29%         60.94%
         10/15/2020   CAPITAL METRO   CAPITAL               87.11%         90.64%
         10/15/2020   CAPITAL METRO   GREATER S CAROLINA    90.61%         91.57%
         10/15/2020   CAPITAL METRO   GREENSBORO            85.11%         71.18%
         10/15/2020   CAPITAL METRO   MID-CAROLINAS         90.57%         91.98%
         10/15/2020   CAPITAL METRO   NORTHERN VIRGINIA     92.71%         93.28%
         10/15/2020   CAPITAL METRO   RICHMOND              91.69%         85.91%
         10/15/2020   EASTERN         APPALACHIAN           92.20%         91.90%
                                      CENTRAL
         10/15/2020   EASTERN         PENNSYLVANIA          84.70%         89.34%
         10/15/2020   EASTERN         KENTUCKIANA           92.22%         94.86%
         10/15/2020   EASTERN         NORTHERN OHIO         89.42%         63.14%
         10/15/2020   EASTERN         OHIO VALLEY           90.21%         85.24%
                                      PHILADELPHIA
         10/15/2020   EASTERN         METROPO               81.34%         59.91%
         10/15/2020   EASTERN         SOUTH JERSEY          95.14%         83.05%
         10/15/2020   EASTERN         TENNESSEE             93.53%         87.94%
         10/15/2020   EASTERN         WESTERN NEW YORK      95.41%         94.93%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2888
                                                              Page 24
                                                                    Page
                                                                      of 4135 of 60


                                      WESTERN
         10/15/2020   EASTERN         PENNSYLVANIA          92.43%         88.58%
         10/15/2020   GREAT LAKES     CENTRAL ILLINOIS      88.02%         85.07%
         10/15/2020   GREAT LAKES     CHICAGO               92.05%         93.75%
         10/15/2020   GREAT LAKES     DETROIT               79.22%         65.79%
         10/15/2020   GREAT LAKES     GATEWAY               92.94%         90.34%
         10/15/2020   GREAT LAKES     GREATER INDIANA       94.65%         92.48%
         10/15/2020   GREAT LAKES     GREATER MICHIGAN      92.08%         87.01%
         10/15/2020   GREAT LAKES     LAKELAND              93.21%         92.74%
         10/15/2020   NORTHEAST       ALBANY                91.60%         91.43%
         10/15/2020   NORTHEAST       CARIBBEAN             97.75%         97.08%
         10/15/2020   NORTHEAST       CONNECTICUT VALLEY    94.61%         93.54%
         10/15/2020   NORTHEAST       GREATER BOSTON        95.73%         89.95%
         10/15/2020   NORTHEAST       LONG ISLAND           92.40%         92.53%
         10/15/2020   NORTHEAST       NEW YORK              95.06%         97.07%
                                      NORTHERN NEW
         10/15/2020 NORTHEAST         ENGLAND               93.82%         91.45%
                                      NORTHERN NEW
         10/15/2020   NORTHEAST       JERSEY                95.74%         84.46%
         10/15/2020   NORTHEAST       TRIBORO               94.17%         88.40%
         10/15/2020   NORTHEAST       WESTCHESTER           93.76%         83.28%
         10/15/2020   PACIFIC         BAY-VALLEY            96.77%         93.37%
         10/15/2020   PACIFIC         HONOLULU              84.35%         80.23%
         10/15/2020   PACIFIC         LOS ANGELES           93.26%         95.56%
         10/15/2020   PACIFIC         SACRAMENTO            95.94%         91.27%
         10/15/2020   PACIFIC         SAN DIEGO             94.53%         93.93%
         10/15/2020   PACIFIC         SAN FRANCISCO         96.24%         95.59%
         10/15/2020   PACIFIC         SANTA ANA             94.84%         96.89%
         10/15/2020   PACIFIC         SIERRA COASTAL        95.50%         96.34%
         10/15/2020   SOUTHERN        ALABAMA               88.77%         63.26%
         10/15/2020   SOUTHERN        ARKANSAS              93.95%         93.76%
         10/15/2020   SOUTHERN        DALLAS                90.42%         95.76%
         10/15/2020   SOUTHERN        FT WORTH              94.81%         96.68%
         10/15/2020   SOUTHERN        GULF ATLANTIC         93.47%         90.28%
         10/15/2020   SOUTHERN        HOUSTON               95.62%         95.62%
         10/15/2020   SOUTHERN        LOUISIANA             96.61%         92.95%
         10/15/2020   SOUTHERN        MISSISSIPPI           83.42%         76.12%
         10/15/2020   SOUTHERN        OKLAHOMA              97.55%         93.57%
         10/15/2020   SOUTHERN        RIO GRANDE            95.95%         96.17%
         10/15/2020   SOUTHERN        SOUTH FLORIDA         84.51%         81.73%
         10/15/2020   SOUTHERN        SUNCOAST              92.98%         93.31%
         10/15/2020   WESTERN         ALASKA                90.57%         97.12%
         10/15/2020   WESTERN         ARIZONA               93.74%         68.77%
         10/15/2020   WESTERN         CENTRAL PLAINS        97.40%         93.87%
         10/15/2020   WESTERN         COLORADO/WYOMIN       86.83%         84.55%
         10/15/2020   WESTERN         DAKOTAS               95.66%         94.57%
         10/15/2020   WESTERN         HAWKEYE               95.51%         86.84%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2889
                                                              Page 25
                                                                    Page
                                                                      of 4136 of 60


         10/15/2020   WESTERN         MID-AMERICA           93.49%         88.34%
         10/15/2020   WESTERN         NEVADA SIERRA         96.11%         96.14%
         10/15/2020   WESTERN         NORTHLAND             93.84%         85.81%
         10/15/2020   WESTERN         PORTLAND              94.87%         95.25%
         10/15/2020   WESTERN         SALT LAKE CITY        93.15%         94.08%
         10/15/2020   WESTERN         SEATTLE               95.68%         96.34%
         10/16/2020   CAPITAL METRO   ATLANTA               93.40%         70.11%
         10/16/2020   CAPITAL METRO   BALTIMORE             74.28%         86.11%
         10/16/2020   CAPITAL METRO   CAPITAL               89.05%         95.26%
         10/16/2020   CAPITAL METRO   GREATER S CAROLINA    91.53%         94.89%
         10/16/2020   CAPITAL METRO   GREENSBORO            85.73%         85.34%
         10/16/2020   CAPITAL METRO   MID-CAROLINAS         92.06%         93.80%
         10/16/2020   CAPITAL METRO   NORTHERN VIRGINIA     89.72%         92.48%
         10/16/2020   CAPITAL METRO   RICHMOND              91.89%         89.63%
         10/16/2020   EASTERN         APPALACHIAN           89.12%         95.60%
                                      CENTRAL
         10/16/2020   EASTERN         PENNSYLVANIA          83.33%         94.06%
         10/16/2020   EASTERN         KENTUCKIANA           92.89%         96.74%
         10/16/2020   EASTERN         NORTHERN OHIO         86.61%         83.88%
         10/16/2020   EASTERN         OHIO VALLEY           89.23%         92.60%
                                      PHILADELPHIA
         10/16/2020   EASTERN         METROPO               83.93%         87.17%
         10/16/2020   EASTERN         SOUTH JERSEY          89.56%         91.66%
         10/16/2020   EASTERN         TENNESSEE             92.84%         91.91%
         10/16/2020   EASTERN         WESTERN NEW YORK      95.90%         96.00%
                                      WESTERN
         10/16/2020   EASTERN         PENNSYLVANIA          90.61%         95.55%
         10/16/2020   GREAT LAKES     CENTRAL ILLINOIS      91.57%         90.38%
         10/16/2020   GREAT LAKES     CHICAGO               92.79%         93.64%
         10/16/2020   GREAT LAKES     DETROIT               79.02%         82.67%
         10/16/2020   GREAT LAKES     GATEWAY               95.05%         93.51%
         10/16/2020   GREAT LAKES     GREATER INDIANA       95.02%         94.42%
         10/16/2020   GREAT LAKES     GREATER MICHIGAN      91.39%         93.73%
         10/16/2020   GREAT LAKES     LAKELAND              94.50%         94.97%
         10/16/2020   NORTHEAST       ALBANY                92.51%         95.25%
         10/16/2020   NORTHEAST       CARIBBEAN             98.12%         97.12%
         10/16/2020   NORTHEAST       CONNECTICUT VALLEY    94.27%         95.32%
         10/16/2020   NORTHEAST       GREATER BOSTON        92.20%         94.45%
         10/16/2020   NORTHEAST       LONG ISLAND           91.07%         93.54%
         10/16/2020   NORTHEAST       NEW YORK              93.81%         94.51%
                                      NORTHERN NEW
         10/16/2020 NORTHEAST         ENGLAND               94.70%         97.29%
                                      NORTHERN NEW
         10/16/2020   NORTHEAST       JERSEY                94.64%         87.24%
         10/16/2020   NORTHEAST       TRIBORO               95.11%         90.96%
         10/16/2020   NORTHEAST       WESTCHESTER           90.75%         93.82%
         10/16/2020   PACIFIC         BAY-VALLEY            96.99%         96.92%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2890
                                                              Page 26
                                                                    Page
                                                                      of 4137 of 60


         10/16/2020   PACIFIC         HONOLULU              94.19%         75.52%
         10/16/2020   PACIFIC         LOS ANGELES           97.50%         96.50%
         10/16/2020   PACIFIC         SACRAMENTO            95.31%         95.70%
         10/16/2020   PACIFIC         SAN DIEGO             96.56%         96.27%
         10/16/2020   PACIFIC         SAN FRANCISCO         96.55%         98.11%
         10/16/2020   PACIFIC         SANTA ANA             96.11%         98.14%
         10/16/2020   PACIFIC         SIERRA COASTAL        95.43%         97.98%
         10/16/2020   SOUTHERN        ALABAMA               88.70%         89.95%
         10/16/2020   SOUTHERN        ARKANSAS              94.92%         96.73%
         10/16/2020   SOUTHERN        DALLAS                94.97%         96.26%
         10/16/2020   SOUTHERN        FT WORTH              94.25%         97.77%
         10/16/2020   SOUTHERN        GULF ATLANTIC         91.39%         91.36%
         10/16/2020   SOUTHERN        HOUSTON               96.00%         97.29%
         10/16/2020   SOUTHERN        LOUISIANA             95.31%         95.07%
         10/16/2020   SOUTHERN        MISSISSIPPI           88.48%         87.72%
         10/16/2020   SOUTHERN        OKLAHOMA              95.23%         97.30%
         10/16/2020   SOUTHERN        RIO GRANDE            95.28%         97.69%
         10/16/2020   SOUTHERN        SOUTH FLORIDA         94.56%         91.66%
         10/16/2020   SOUTHERN        SUNCOAST              94.35%         96.85%
         10/16/2020   WESTERN         ALASKA                95.88%         97.28%
         10/16/2020   WESTERN         ARIZONA               96.16%         90.31%
         10/16/2020   WESTERN         CENTRAL PLAINS        98.04%         95.51%
         10/16/2020   WESTERN         COLORADO/WYOMIN       83.31%         86.80%
         10/16/2020   WESTERN         DAKOTAS               95.57%         96.63%
         10/16/2020   WESTERN         HAWKEYE               93.77%         96.27%
         10/16/2020   WESTERN         MID-AMERICA           93.86%         95.32%
         10/16/2020   WESTERN         NEVADA SIERRA         97.40%         97.70%
         10/16/2020   WESTERN         NORTHLAND             94.02%         95.15%
         10/16/2020   WESTERN         PORTLAND              96.21%         97.36%
         10/16/2020   WESTERN         SALT LAKE CITY        96.98%         95.06%
         10/16/2020   WESTERN         SEATTLE               96.03%         98.43%
         10/17/2020   CAPITAL METRO   ATLANTA               81.29%         50.86%
         10/17/2020   CAPITAL METRO   BALTIMORE             59.66%         85.95%
         10/17/2020   CAPITAL METRO   CAPITAL               68.27%         95.18%
         10/17/2020   CAPITAL METRO   GREATER S CAROLINA    77.30%         92.98%
         10/17/2020   CAPITAL METRO   GREENSBORO            69.53%         73.95%
         10/17/2020   CAPITAL METRO   MID-CAROLINAS         86.84%         88.32%
         10/17/2020   CAPITAL METRO   NORTHERN VIRGINIA     74.07%         92.86%
         10/17/2020   CAPITAL METRO   RICHMOND              84.34%         89.36%
         10/17/2020   EASTERN         APPALACHIAN           86.33%         95.67%
                                      CENTRAL
         10/17/2020   EASTERN         PENNSYLVANIA          74.53%         60.13%
         10/17/2020   EASTERN         KENTUCKIANA           84.87%         93.41%
         10/17/2020   EASTERN         NORTHERN OHIO         80.74%         73.12%
         10/17/2020   EASTERN         OHIO VALLEY           82.48%         92.23%
                                      PHILADELPHIA
         10/17/2020 EASTERN           METROPO               72.57%         72.45%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2891
                                                              Page 27
                                                                    Page
                                                                      of 4138 of 60


         10/17/2020 EASTERN           SOUTH JERSEY          77.99%         84.11%
         10/17/2020 EASTERN           TENNESSEE             84.07%         87.64%
         10/17/2020 EASTERN           WESTERN NEW YORK      89.56%         84.62%
                                      WESTERN
         10/17/2020   EASTERN         PENNSYLVANIA          84.94%         96.58%
         10/17/2020   GREAT LAKES     CENTRAL ILLINOIS      83.28%         84.90%
         10/17/2020   GREAT LAKES     CHICAGO               88.50%         95.72%
         10/17/2020   GREAT LAKES     DETROIT               74.72%         76.59%
         10/17/2020   GREAT LAKES     GATEWAY               86.75%         89.73%
         10/17/2020   GREAT LAKES     GREATER INDIANA       91.69%         91.43%
         10/17/2020   GREAT LAKES     GREATER MICHIGAN      85.24%         93.74%
         10/17/2020   GREAT LAKES     LAKELAND              87.95%         92.68%
         10/17/2020   NORTHEAST       ALBANY                89.63%         96.07%
         10/17/2020   NORTHEAST       CARIBBEAN             94.85%         98.12%
         10/17/2020   NORTHEAST       CONNECTICUT VALLEY    86.87%         94.55%
         10/17/2020   NORTHEAST       GREATER BOSTON        88.47%         91.29%
         10/17/2020   NORTHEAST       LONG ISLAND           84.41%         90.09%
         10/17/2020   NORTHEAST       NEW YORK              86.72%         95.43%
                                      NORTHERN NEW
         10/17/2020 NORTHEAST         ENGLAND               88.26%         95.37%
                                      NORTHERN NEW
         10/17/2020   NORTHEAST       JERSEY                88.54%         89.32%
         10/17/2020   NORTHEAST       TRIBORO               84.69%         89.09%
         10/17/2020   NORTHEAST       WESTCHESTER           86.69%         92.98%
         10/17/2020   PACIFIC         BAY-VALLEY            90.79%         94.89%
         10/17/2020   PACIFIC         HONOLULU              97.07%         85.78%
         10/17/2020   PACIFIC         LOS ANGELES           94.43%         94.54%
         10/17/2020   PACIFIC         SACRAMENTO            91.06%         94.68%
         10/17/2020   PACIFIC         SAN DIEGO             91.36%         93.26%
         10/17/2020   PACIFIC         SAN FRANCISCO         92.98%         94.78%
         10/17/2020   PACIFIC         SANTA ANA             90.07%         97.78%
         10/17/2020   PACIFIC         SIERRA COASTAL        89.69%         95.27%
         10/17/2020   SOUTHERN        ALABAMA               78.21%         86.43%
         10/17/2020   SOUTHERN        ARKANSAS              90.11%         94.35%
         10/17/2020   SOUTHERN        DALLAS                86.84%         94.27%
         10/17/2020   SOUTHERN        FT WORTH              85.83%         92.12%
         10/17/2020   SOUTHERN        GULF ATLANTIC         80.85%         90.38%
         10/17/2020   SOUTHERN        HOUSTON               86.99%         93.25%
         10/17/2020   SOUTHERN        LOUISIANA             88.59%         93.30%
         10/17/2020   SOUTHERN        MISSISSIPPI           69.71%         86.10%
         10/17/2020   SOUTHERN        OKLAHOMA              89.06%         94.71%
         10/17/2020   SOUTHERN        RIO GRANDE            85.94%         95.75%
         10/17/2020   SOUTHERN        SOUTH FLORIDA         86.42%         89.90%
         10/17/2020   SOUTHERN        SUNCOAST              84.42%         84.89%
         10/17/2020   WESTERN         ALASKA                91.06%         96.00%
         10/17/2020   WESTERN         ARIZONA               86.96%         80.98%
         10/17/2020   WESTERN         CENTRAL PLAINS        90.90%         95.84%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2892
                                                              Page 28
                                                                    Page
                                                                      of 4139 of 60


         10/17/2020   WESTERN         COLORADO/WYOMIN       76.36%         62.92%
         10/17/2020   WESTERN         DAKOTAS               91.67%         96.99%
         10/17/2020   WESTERN         HAWKEYE               85.66%         93.99%
         10/17/2020   WESTERN         MID-AMERICA           85.94%         84.22%
         10/17/2020   WESTERN         NEVADA SIERRA         89.38%         95.98%
         10/17/2020   WESTERN         NORTHLAND             85.80%         93.95%
         10/17/2020   WESTERN         PORTLAND              88.34%         92.56%
         10/17/2020   WESTERN         SALT LAKE CITY        88.32%         93.68%
         10/17/2020   WESTERN         SEATTLE               83.26%         92.30%
         10/19/2020   CAPITAL METRO   ATLANTA               87.81%         46.01%
         10/19/2020   CAPITAL METRO   BALTIMORE             63.32%         75.17%
         10/19/2020   CAPITAL METRO   CAPITAL               79.00%         94.93%
         10/19/2020   CAPITAL METRO   GREATER S CAROLINA    80.18%         90.34%
         10/19/2020   CAPITAL METRO   GREENSBORO            75.95%         65.66%
         10/19/2020   CAPITAL METRO   MID-CAROLINAS         87.82%         90.52%
         10/19/2020   CAPITAL METRO   NORTHERN VIRGINIA     85.52%         93.36%
         10/19/2020   CAPITAL METRO   RICHMOND              88.32%         88.04%
         10/19/2020   EASTERN         APPALACHIAN           85.99%         94.63%
                                      CENTRAL
         10/19/2020   EASTERN         PENNSYLVANIA          76.86%         87.60%
         10/19/2020   EASTERN         KENTUCKIANA           85.27%         90.72%
         10/19/2020   EASTERN         NORTHERN OHIO         84.28%         72.31%
         10/19/2020   EASTERN         OHIO VALLEY           81.49%         76.15%
                                      PHILADELPHIA
         10/19/2020   EASTERN         METROPO               69.33%         60.98%
         10/19/2020   EASTERN         SOUTH JERSEY          84.66%         85.97%
         10/19/2020   EASTERN         TENNESSEE             87.22%         90.37%
         10/19/2020   EASTERN         WESTERN NEW YORK      89.57%         92.28%
                                      WESTERN
         10/19/2020   EASTERN         PENNSYLVANIA          89.74%         95.42%
         10/19/2020   GREAT LAKES     CENTRAL ILLINOIS      88.76%         80.57%
         10/19/2020   GREAT LAKES     CHICAGO               92.71%         87.78%
         10/19/2020   GREAT LAKES     DETROIT               77.98%         76.28%
         10/19/2020   GREAT LAKES     GATEWAY               88.33%         90.81%
         10/19/2020   GREAT LAKES     GREATER INDIANA       92.96%         92.62%
         10/19/2020   GREAT LAKES     GREATER MICHIGAN      87.24%         87.46%
         10/19/2020   GREAT LAKES     LAKELAND              90.17%         94.05%
         10/19/2020   NORTHEAST       ALBANY                89.66%         95.98%
         10/19/2020   NORTHEAST       CARIBBEAN             95.73%         95.45%
         10/19/2020   NORTHEAST       CONNECTICUT VALLEY    90.26%         95.35%
         10/19/2020   NORTHEAST       GREATER BOSTON        91.05%         90.97%
         10/19/2020   NORTHEAST       LONG ISLAND           88.23%         89.11%
         10/19/2020   NORTHEAST       NEW YORK              89.95%         96.99%
                                      NORTHERN NEW
         10/19/2020 NORTHEAST         ENGLAND               90.10%         93.25%
                                      NORTHERN NEW
         10/19/2020 NORTHEAST         JERSEY                90.16%         89.81%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2893
                                                              Page 29
                                                                    Page
                                                                      of 4140 of 60


         10/19/2020   NORTHEAST       TRIBORO               93.24%         93.96%
         10/19/2020   NORTHEAST       WESTCHESTER           89.10%         89.10%
         10/19/2020   PACIFIC         BAY-VALLEY            93.27%         95.82%
         10/19/2020   PACIFIC         HONOLULU              93.67%         68.67%
         10/19/2020   PACIFIC         LOS ANGELES           93.84%         96.34%
         10/19/2020   PACIFIC         SACRAMENTO            93.14%         90.89%
         10/19/2020   PACIFIC         SAN DIEGO             93.30%         95.54%
         10/19/2020   PACIFIC         SAN FRANCISCO         94.32%         96.77%
         10/19/2020   PACIFIC         SANTA ANA             94.85%         97.66%
         10/19/2020   PACIFIC         SIERRA COASTAL        93.45%         97.11%
         10/19/2020   SOUTHERN        ALABAMA               80.75%         81.23%
         10/19/2020   SOUTHERN        ARKANSAS              91.39%         93.03%
         10/19/2020   SOUTHERN        DALLAS                91.38%         95.26%
         10/19/2020   SOUTHERN        FT WORTH              90.15%         94.39%
         10/19/2020   SOUTHERN        GULF ATLANTIC         83.88%         90.74%
         10/19/2020   SOUTHERN        HOUSTON               89.58%         95.82%
         10/19/2020   SOUTHERN        LOUISIANA             89.19%         91.45%
         10/19/2020   SOUTHERN        MISSISSIPPI           81.61%         88.45%
         10/19/2020   SOUTHERN        OKLAHOMA              94.47%         96.14%
         10/19/2020   SOUTHERN        RIO GRANDE            92.47%         94.29%
         10/19/2020   SOUTHERN        SOUTH FLORIDA         89.54%         91.63%
         10/19/2020   SOUTHERN        SUNCOAST              89.63%         94.43%
         10/19/2020   WESTERN         ALASKA                90.91%         94.39%
         10/19/2020   WESTERN         ARIZONA               84.91%         84.78%
         10/19/2020   WESTERN         CENTRAL PLAINS        93.28%         93.31%
         10/19/2020   WESTERN         COLORADO/WYOMIN       77.99%         66.79%
         10/19/2020   WESTERN         DAKOTAS               91.17%         94.11%
         10/19/2020   WESTERN         HAWKEYE               89.44%         94.21%
         10/19/2020   WESTERN         MID-AMERICA           86.69%         88.30%
         10/19/2020   WESTERN         NEVADA SIERRA         87.49%         93.63%
         10/19/2020   WESTERN         NORTHLAND             82.90%         88.40%
         10/19/2020   WESTERN         PORTLAND              88.20%         95.25%
         10/19/2020   WESTERN         SALT LAKE CITY        91.18%         93.71%
         10/19/2020   WESTERN         SEATTLE               86.18%         93.14%
         10/20/2020   CAPITAL METRO   ATLANTA               53.66%         70.17%
         10/20/2020   CAPITAL METRO   BALTIMORE             37.22%         80.69%
         10/20/2020   CAPITAL METRO   CAPITAL               48.08%         97.76%
         10/20/2020   CAPITAL METRO   GREATER S CAROLINA    44.65%         96.54%
         10/20/2020   CAPITAL METRO   GREENSBORO            32.89%         71.80%
         10/20/2020   CAPITAL METRO   MID-CAROLINAS         64.17%         88.71%
         10/20/2020   CAPITAL METRO   NORTHERN VIRGINIA     57.87%         96.33%
         10/20/2020   CAPITAL METRO   RICHMOND              67.00%         93.90%
         10/20/2020   EASTERN         APPALACHIAN           63.65%         95.88%
                                      CENTRAL
         10/20/2020 EASTERN           PENNSYLVANIA          45.07%         78.16%
         10/20/2020 EASTERN           KENTUCKIANA           65.86%         96.85%
         10/20/2020 EASTERN           NORTHERN OHIO         51.68%         79.45%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2894
                                                              Page 30
                                                                    Page
                                                                      of 4141 of 60


         10/20/2020 EASTERN           OHIO VALLEY           45.53%         91.32%
                                      PHILADELPHIA
         10/20/2020   EASTERN         METROPO               35.75%         83.88%
         10/20/2020   EASTERN         SOUTH JERSEY          36.73%         94.99%
         10/20/2020   EASTERN         TENNESSEE             59.64%         93.56%
         10/20/2020   EASTERN         WESTERN NEW YORK      64.96%         94.47%
                                      WESTERN
         10/20/2020   EASTERN         PENNSYLVANIA          65.05%         96.00%
         10/20/2020   GREAT LAKES     CENTRAL ILLINOIS      57.89%         88.64%
         10/20/2020   GREAT LAKES     CHICAGO               51.53%         94.20%
         10/20/2020   GREAT LAKES     DETROIT               43.98%         81.42%
         10/20/2020   GREAT LAKES     GATEWAY               57.42%         90.65%
         10/20/2020   GREAT LAKES     GREATER INDIANA       68.93%         93.87%
         10/20/2020   GREAT LAKES     GREATER MICHIGAN      59.46%         89.78%
         10/20/2020   GREAT LAKES     LAKELAND              52.07%         95.22%
         10/20/2020   NORTHEAST       ALBANY                65.01%         97.77%
         10/20/2020   NORTHEAST       CARIBBEAN             85.97%         65.57%
         10/20/2020   NORTHEAST       CONNECTICUT VALLEY    79.84%         96.90%
         10/20/2020   NORTHEAST       GREATER BOSTON        65.66%         93.72%
         10/20/2020   NORTHEAST       LONG ISLAND           68.51%         97.07%
         10/20/2020   NORTHEAST       NEW YORK              74.16%         96.86%
                                      NORTHERN NEW
         10/20/2020 NORTHEAST         ENGLAND               73.69%         95.31%
                                      NORTHERN NEW
         10/20/2020   NORTHEAST       JERSEY                67.38%         95.92%
         10/20/2020   NORTHEAST       TRIBORO               79.15%         92.88%
         10/20/2020   NORTHEAST       WESTCHESTER           62.84%         94.99%
         10/20/2020   PACIFIC         BAY-VALLEY            66.35%         93.81%
         10/20/2020   PACIFIC         HONOLULU              62.22%         60.92%
         10/20/2020   PACIFIC         LOS ANGELES           78.02%         96.13%
         10/20/2020   PACIFIC         SACRAMENTO            75.82%         93.55%
         10/20/2020   PACIFIC         SAN DIEGO             69.77%         95.96%
         10/20/2020   PACIFIC         SAN FRANCISCO         70.92%         97.55%
         10/20/2020   PACIFIC         SANTA ANA             47.91%         99.09%
         10/20/2020   PACIFIC         SIERRA COASTAL        63.86%         97.61%
         10/20/2020   SOUTHERN        ALABAMA               49.63%         85.01%
         10/20/2020   SOUTHERN        ARKANSAS              67.05%         96.12%
         10/20/2020   SOUTHERN        DALLAS                71.55%         94.59%
         10/20/2020   SOUTHERN        FT WORTH              57.51%         94.33%
         10/20/2020   SOUTHERN        GULF ATLANTIC         52.98%         89.35%
         10/20/2020   SOUTHERN        HOUSTON               67.82%         95.90%
         10/20/2020   SOUTHERN        LOUISIANA             62.72%         89.06%
         10/20/2020   SOUTHERN        MISSISSIPPI           43.62%         81.33%
         10/20/2020   SOUTHERN        OKLAHOMA              64.86%         97.18%
         10/20/2020   SOUTHERN        RIO GRANDE            70.64%         95.46%
         10/20/2020   SOUTHERN        SOUTH FLORIDA         64.33%         89.75%
         10/20/2020   SOUTHERN        SUNCOAST              61.26%         94.66%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2895
                                                              Page 31
                                                                    Page
                                                                      of 4142 of 60


         10/20/2020   WESTERN         ALASKA                68.84%         95.31%
         10/20/2020   WESTERN         ARIZONA               60.49%         83.99%
         10/20/2020   WESTERN         CENTRAL PLAINS        76.81%         94.89%
         10/20/2020   WESTERN         COLORADO/WYOMIN       50.13%         50.54%
         10/20/2020   WESTERN         DAKOTAS               69.99%         92.37%
         10/20/2020   WESTERN         HAWKEYE               65.05%         91.66%
         10/20/2020   WESTERN         MID-AMERICA           50.97%         87.78%
         10/20/2020   WESTERN         NEVADA SIERRA         77.90%         95.95%
         10/20/2020   WESTERN         NORTHLAND             59.09%         93.44%
         10/20/2020   WESTERN         PORTLAND              62.87%         90.42%
         10/20/2020   WESTERN         SALT LAKE CITY        68.41%         94.62%
         10/20/2020   WESTERN         SEATTLE               58.64%         91.87%
         10/21/2020   CAPITAL METRO   ATLANTA               66.93%         64.88%
         10/21/2020   CAPITAL METRO   BALTIMORE             50.88%         85.74%
         10/21/2020   CAPITAL METRO   CAPITAL               60.99%         92.41%
         10/21/2020   CAPITAL METRO   GREATER S CAROLINA    68.24%         87.57%
         10/21/2020   CAPITAL METRO   GREENSBORO            49.12%         54.73%
         10/21/2020   CAPITAL METRO   MID-CAROLINAS         62.27%         81.36%
         10/21/2020   CAPITAL METRO   NORTHERN VIRGINIA     72.35%         93.92%
         10/21/2020   CAPITAL METRO   RICHMOND              81.41%         91.93%
         10/21/2020   EASTERN         APPALACHIAN           86.01%         96.36%
                                      CENTRAL
         10/21/2020   EASTERN         PENNSYLVANIA          61.78%         75.38%
         10/21/2020   EASTERN         KENTUCKIANA           76.61%         91.78%
         10/21/2020   EASTERN         NORTHERN OHIO         68.77%         56.31%
         10/21/2020   EASTERN         OHIO VALLEY           74.53%         86.91%
                                      PHILADELPHIA
         10/21/2020   EASTERN         METROPO               47.44%         52.98%
         10/21/2020   EASTERN         SOUTH JERSEY          66.75%         94.18%
         10/21/2020   EASTERN         TENNESSEE             81.44%         93.16%
         10/21/2020   EASTERN         WESTERN NEW YORK      89.68%         94.63%
                                      WESTERN
         10/21/2020   EASTERN         PENNSYLVANIA          79.27%         94.35%
         10/21/2020   GREAT LAKES     CENTRAL ILLINOIS      68.95%         82.65%
         10/21/2020   GREAT LAKES     CHICAGO               70.61%         76.48%
         10/21/2020   GREAT LAKES     DETROIT               45.30%         79.23%
         10/21/2020   GREAT LAKES     GATEWAY               77.10%         91.03%
         10/21/2020   GREAT LAKES     GREATER INDIANA       83.51%         94.30%
         10/21/2020   GREAT LAKES     GREATER MICHIGAN      80.69%         95.45%
         10/21/2020   GREAT LAKES     LAKELAND              79.40%         92.98%
         10/21/2020   NORTHEAST       ALBANY                87.13%         96.18%
         10/21/2020   NORTHEAST       CARIBBEAN             97.53%         86.86%
         10/21/2020   NORTHEAST       CONNECTICUT VALLEY    81.08%         95.31%
         10/21/2020   NORTHEAST       GREATER BOSTON        85.58%         92.48%
         10/21/2020   NORTHEAST       LONG ISLAND           82.79%         94.23%
         10/21/2020   NORTHEAST       NEW YORK              77.74%         97.80%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2896
                                                              Page 32
                                                                    Page
                                                                      of 4143 of 60


                                      NORTHERN NEW
         10/21/2020 NORTHEAST         ENGLAND               78.25%         95.49%
                                      NORTHERN NEW
         10/21/2020   NORTHEAST       JERSEY                84.35%         91.40%
         10/21/2020   NORTHEAST       TRIBORO               82.16%         92.90%
         10/21/2020   NORTHEAST       WESTCHESTER           83.95%         95.20%
         10/21/2020   PACIFIC         BAY-VALLEY            80.57%         97.58%
         10/21/2020   PACIFIC         HONOLULU              87.77%         84.74%
         10/21/2020   PACIFIC         LOS ANGELES           77.43%         97.73%
         10/21/2020   PACIFIC         SACRAMENTO            83.39%         95.17%
         10/21/2020   PACIFIC         SAN DIEGO             83.00%         95.42%
         10/21/2020   PACIFIC         SAN FRANCISCO         69.05%         98.59%
         10/21/2020   PACIFIC         SANTA ANA             82.93%         97.54%
         10/21/2020   PACIFIC         SIERRA COASTAL        80.92%         97.22%
         10/21/2020   SOUTHERN        ALABAMA               78.50%         89.93%
         10/21/2020   SOUTHERN        ARKANSAS              87.86%         94.98%
         10/21/2020   SOUTHERN        DALLAS                64.58%         93.87%
         10/21/2020   SOUTHERN        FT WORTH              84.89%         85.05%
         10/21/2020   SOUTHERN        GULF ATLANTIC         63.93%         87.16%
         10/21/2020   SOUTHERN        HOUSTON               75.36%         96.15%
         10/21/2020   SOUTHERN        LOUISIANA             86.21%         89.48%
         10/21/2020   SOUTHERN        MISSISSIPPI           66.13%         90.69%
         10/21/2020   SOUTHERN        OKLAHOMA              91.08%         96.63%
         10/21/2020   SOUTHERN        RIO GRANDE            83.25%         96.38%
         10/21/2020   SOUTHERN        SOUTH FLORIDA         54.61%         88.92%
         10/21/2020   SOUTHERN        SUNCOAST              72.61%         87.24%
         10/21/2020   WESTERN         ALASKA                81.16%         98.38%
         10/21/2020   WESTERN         ARIZONA               75.89%         85.48%
         10/21/2020   WESTERN         CENTRAL PLAINS        84.08%         94.19%
         10/21/2020   WESTERN         COLORADO/WYOMIN       62.45%         79.24%
         10/21/2020   WESTERN         DAKOTAS               88.16%         92.06%
         10/21/2020   WESTERN         HAWKEYE               85.90%         91.57%
         10/21/2020   WESTERN         MID-AMERICA           82.03%         84.81%
         10/21/2020   WESTERN         NEVADA SIERRA         84.17%         97.06%
         10/21/2020   WESTERN         NORTHLAND             78.89%         87.11%
         10/21/2020   WESTERN         PORTLAND              86.19%         94.94%
         10/21/2020   WESTERN         SALT LAKE CITY        78.47%         93.49%
         10/21/2020   WESTERN         SEATTLE               75.81%         93.91%
         10/22/2020   CAPITAL METRO   ATLANTA               90.46%         64.27%
         10/22/2020   CAPITAL METRO   BALTIMORE             59.18%         74.72%
         10/22/2020   CAPITAL METRO   CAPITAL               73.81%         89.26%
         10/22/2020   CAPITAL METRO   GREATER S CAROLINA    78.79%         81.81%
         10/22/2020   CAPITAL METRO   GREENSBORO            72.63%         42.82%
         10/22/2020   CAPITAL METRO   MID-CAROLINAS         88.93%         83.55%
         10/22/2020   CAPITAL METRO   NORTHERN VIRGINIA     89.08%         90.94%
         10/22/2020   CAPITAL METRO   RICHMOND              90.97%         91.68%
         10/22/2020   EASTERN         APPALACHIAN           89.08%         92.73%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2897
                                                              Page 33
                                                                    Page
                                                                      of 4144 of 60


                                      CENTRAL
         10/22/2020   EASTERN         PENNSYLVANIA          75.00%         67.45%
         10/22/2020   EASTERN         KENTUCKIANA           90.71%         96.26%
         10/22/2020   EASTERN         NORTHERN OHIO         84.89%         76.33%
         10/22/2020   EASTERN         OHIO VALLEY           85.95%         88.17%
                                      PHILADELPHIA
         10/22/2020   EASTERN         METROPO               60.81%         56.16%
         10/22/2020   EASTERN         SOUTH JERSEY          81.73%         89.47%
         10/22/2020   EASTERN         TENNESSEE             92.36%         91.99%
         10/22/2020   EASTERN         WESTERN NEW YORK      93.02%         87.80%
                                      WESTERN
         10/22/2020   EASTERN         PENNSYLVANIA          89.28%         95.60%
         10/22/2020   GREAT LAKES     CENTRAL ILLINOIS      84.26%         83.34%
         10/22/2020   GREAT LAKES     CHICAGO               87.56%         91.66%
         10/22/2020   GREAT LAKES     DETROIT               74.10%         78.14%
         10/22/2020   GREAT LAKES     GATEWAY               92.21%         91.83%
         10/22/2020   GREAT LAKES     GREATER INDIANA       93.39%         92.15%
         10/22/2020   GREAT LAKES     GREATER MICHIGAN      88.35%         89.92%
         10/22/2020   GREAT LAKES     LAKELAND              90.28%         95.14%
         10/22/2020   NORTHEAST       ALBANY                92.27%         95.05%
         10/22/2020   NORTHEAST       CARIBBEAN             95.08%         88.33%
         10/22/2020   NORTHEAST       CONNECTICUT VALLEY    92.16%         94.66%
         10/22/2020   NORTHEAST       GREATER BOSTON        87.20%         91.95%
         10/22/2020   NORTHEAST       LONG ISLAND           89.29%         95.72%
         10/22/2020   NORTHEAST       NEW YORK              90.71%         96.56%
                                      NORTHERN NEW
         10/22/2020 NORTHEAST         ENGLAND               90.86%         92.12%
                                      NORTHERN NEW
         10/22/2020   NORTHEAST       JERSEY                93.41%         92.69%
         10/22/2020   NORTHEAST       TRIBORO               93.19%         90.17%
         10/22/2020   NORTHEAST       WESTCHESTER           93.15%         91.62%
         10/22/2020   PACIFIC         BAY-VALLEY            83.43%         97.57%
         10/22/2020   PACIFIC         HONOLULU              85.98%         88.43%
         10/22/2020   PACIFIC         LOS ANGELES           94.27%         97.16%
         10/22/2020   PACIFIC         SACRAMENTO            93.69%         94.37%
         10/22/2020   PACIFIC         SAN DIEGO             95.08%         97.22%
         10/22/2020   PACIFIC         SAN FRANCISCO         86.07%         96.62%
         10/22/2020   PACIFIC         SANTA ANA             94.83%         97.49%
         10/22/2020   PACIFIC         SIERRA COASTAL        88.89%         97.96%
         10/22/2020   SOUTHERN        ALABAMA               87.74%         88.53%
         10/22/2020   SOUTHERN        ARKANSAS              92.45%         90.37%
         10/22/2020   SOUTHERN        DALLAS                91.12%         92.59%
         10/22/2020   SOUTHERN        FT WORTH              92.36%         86.29%
         10/22/2020   SOUTHERN        GULF ATLANTIC         85.04%         86.07%
         10/22/2020   SOUTHERN        HOUSTON               93.07%         94.40%
         10/22/2020   SOUTHERN        LOUISIANA             91.06%         91.39%
         10/22/2020   SOUTHERN        MISSISSIPPI           85.46%         90.49%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2898
                                                              Page 34
                                                                    Page
                                                                      of 4145 of 60


         10/22/2020   SOUTHERN        OKLAHOMA              94.45%         94.20%
         10/22/2020   SOUTHERN        RIO GRANDE            88.24%         91.44%
         10/22/2020   SOUTHERN        SOUTH FLORIDA         82.42%         88.38%
         10/22/2020   SOUTHERN        SUNCOAST              90.25%         89.61%
         10/22/2020   WESTERN         ALASKA                93.24%         96.89%
         10/22/2020   WESTERN         ARIZONA               89.50%         83.39%
         10/22/2020   WESTERN         CENTRAL PLAINS        94.77%         94.43%
         10/22/2020   WESTERN         COLORADO/WYOMIN       82.73%         83.73%
         10/22/2020   WESTERN         DAKOTAS               94.22%         94.43%
         10/22/2020   WESTERN         HAWKEYE               92.20%         95.99%
         10/22/2020   WESTERN         MID-AMERICA           91.96%         92.36%
         10/22/2020   WESTERN         NEVADA SIERRA         89.33%         96.88%
         10/22/2020   WESTERN         NORTHLAND             91.99%         89.32%
         10/22/2020   WESTERN         PORTLAND              85.02%         96.21%
         10/22/2020   WESTERN         SALT LAKE CITY        94.60%         93.81%
         10/22/2020   WESTERN         SEATTLE               86.88%         97.02%
         10/23/2020   CAPITAL METRO   ATLANTA               88.03%         64.82%
         10/23/2020   CAPITAL METRO   BALTIMORE             54.34%         65.37%
         10/23/2020   CAPITAL METRO   CAPITAL               75.36%         93.48%
         10/23/2020   CAPITAL METRO   GREATER S CAROLINA    78.99%         79.80%
         10/23/2020   CAPITAL METRO   GREENSBORO            74.08%         61.88%
         10/23/2020   CAPITAL METRO   MID-CAROLINAS         88.27%         89.94%
         10/23/2020   CAPITAL METRO   NORTHERN VIRGINIA     84.38%         93.00%
         10/23/2020   CAPITAL METRO   RICHMOND              77.80%         85.70%
         10/23/2020   EASTERN         APPALACHIAN           90.53%         92.89%
                                      CENTRAL
         10/23/2020   EASTERN         PENNSYLVANIA          74.44%         54.55%
         10/23/2020   EASTERN         KENTUCKIANA           90.27%         95.94%
         10/23/2020   EASTERN         NORTHERN OHIO         84.59%         64.03%
         10/23/2020   EASTERN         OHIO VALLEY           89.21%         72.39%
                                      PHILADELPHIA
         10/23/2020   EASTERN         METROPO               66.41%         69.36%
         10/23/2020   EASTERN         SOUTH JERSEY          81.99%         88.88%
         10/23/2020   EASTERN         TENNESSEE             86.55%         84.92%
         10/23/2020   EASTERN         WESTERN NEW YORK      91.64%         93.80%
                                      WESTERN
         10/23/2020   EASTERN         PENNSYLVANIA          87.86%         97.11%
         10/23/2020   GREAT LAKES     CENTRAL ILLINOIS      83.17%         87.04%
         10/23/2020   GREAT LAKES     CHICAGO               89.62%         90.15%
         10/23/2020   GREAT LAKES     DETROIT               78.42%         74.14%
         10/23/2020   GREAT LAKES     GATEWAY               90.51%         90.17%
         10/23/2020   GREAT LAKES     GREATER INDIANA       94.89%         90.05%
         10/23/2020   GREAT LAKES     GREATER MICHIGAN      89.97%         91.14%
         10/23/2020   GREAT LAKES     LAKELAND              91.27%         93.55%
         10/23/2020   NORTHEAST       ALBANY                89.81%         96.81%
         10/23/2020   NORTHEAST       CARIBBEAN             94.22%         88.87%
         10/23/2020   NORTHEAST       CONNECTICUT VALLEY    92.92%         94.71%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2899
                                                              Page 35
                                                                    Page
                                                                      of 4146 of 60


         10/23/2020 NORTHEAST         GREATER BOSTON        90.13%         93.70%
         10/23/2020 NORTHEAST         LONG ISLAND           90.93%         93.05%
         10/23/2020 NORTHEAST         NEW YORK              87.99%         98.40%
                                      NORTHERN NEW
         10/23/2020 NORTHEAST         ENGLAND               91.81%         96.35%
                                      NORTHERN NEW
         10/23/2020   NORTHEAST       JERSEY                91.89%         90.96%
         10/23/2020   NORTHEAST       TRIBORO               91.07%         95.17%
         10/23/2020   NORTHEAST       WESTCHESTER           89.57%         80.23%
         10/23/2020   PACIFIC         BAY-VALLEY            89.79%         95.62%
         10/23/2020   PACIFIC         HONOLULU              85.70%         86.71%
         10/23/2020   PACIFIC         LOS ANGELES           95.18%         94.76%
         10/23/2020   PACIFIC         SACRAMENTO            91.10%         92.81%
         10/23/2020   PACIFIC         SAN DIEGO             92.40%         93.59%
         10/23/2020   PACIFIC         SAN FRANCISCO         91.79%         97.06%
         10/23/2020   PACIFIC         SANTA ANA             92.85%         97.31%
         10/23/2020   PACIFIC         SIERRA COASTAL        91.33%         97.27%
         10/23/2020   SOUTHERN        ALABAMA               87.68%         73.36%
         10/23/2020   SOUTHERN        ARKANSAS              93.10%         88.25%
         10/23/2020   SOUTHERN        DALLAS                90.57%         90.80%
         10/23/2020   SOUTHERN        FT WORTH              85.33%         79.81%
         10/23/2020   SOUTHERN        GULF ATLANTIC         81.66%         84.34%
         10/23/2020   SOUTHERN        HOUSTON               90.95%         93.16%
         10/23/2020   SOUTHERN        LOUISIANA             91.76%         81.32%
         10/23/2020   SOUTHERN        MISSISSIPPI           88.63%         86.87%
         10/23/2020   SOUTHERN        OKLAHOMA              92.82%         91.14%
         10/23/2020   SOUTHERN        RIO GRANDE            89.60%         73.80%
         10/23/2020   SOUTHERN        SOUTH FLORIDA         86.91%         92.34%
         10/23/2020   SOUTHERN        SUNCOAST              87.98%         84.37%
         10/23/2020   WESTERN         ALASKA                86.08%         94.57%
         10/23/2020   WESTERN         ARIZONA               91.56%         91.21%
         10/23/2020   WESTERN         CENTRAL PLAINS        91.02%         87.74%
         10/23/2020   WESTERN         COLORADO/WYOMIN       84.69%         86.01%
         10/23/2020   WESTERN         DAKOTAS               94.14%         95.15%
         10/23/2020   WESTERN         HAWKEYE               92.20%         95.95%
         10/23/2020   WESTERN         MID-AMERICA           88.99%         85.22%
         10/23/2020   WESTERN         NEVADA SIERRA         92.34%         97.59%
         10/23/2020   WESTERN         NORTHLAND             89.69%         93.40%
         10/23/2020   WESTERN         PORTLAND              87.37%         93.81%
         10/23/2020   WESTERN         SALT LAKE CITY        92.96%         93.90%
         10/23/2020   WESTERN         SEATTLE               88.05%         93.89%
         10/24/2020   Capital Metro   Atlanta               83.93%         71.02%
         10/24/2020   Capital Metro   Baltimore             62.21%         73.94%
         10/24/2020   Capital Metro   Capital               76.25%         94.04%
         10/24/2020   Capital Metro   Greater S Carolina    77.70%         86.72%
         10/24/2020   Capital Metro   Greensboro            77.05%         66.67%
         10/24/2020   Capital Metro   Mid-Carolinas         85.18%         88.26%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2900
                                                              Page 36
                                                                    Page
                                                                      of 4147 of 60


         10/24/2020   Capital Metro   Norther Virginia       83.75%        94.71%
         10/24/2020   Capital Metro   Richmond               82.28%        87.12%
         10/24/2020   Eastern         Appalachian            90.08%        94.79%
         10/24/2020   Eastern         Central Pennsylvania   69.20%        59.03%
         10/24/2020   Eastern         Kentuckiana            89.71%        96.47%
         10/24/2020   Eastern         Norther Ohio           80.89%        74.11%
         10/24/2020   Eastern         Ohio Valley            83.40%        83.62%
         10/24/2020   Eastern         Philadelphia Metropo   57.31%        74.95%
         10/24/2020   Eastern         South Jersey           80.23%        89.84%
         10/24/2020   Eastern         Tennessee              86.42%        89.67%
         10/24/2020   Eastern         Western New York       90.25%        94.05%
         10/24/2020   Eastern         Western Pennsylvania   87.06%        97.74%
         10/24/2020   Great Lakes     Central Illinois       84.58%        85.77%
         10/24/2020   Great Lakes     Chicago                90.55%        89.75%
         10/24/2020   Great Lakes     Detroit                71.65%        84.85%
         10/24/2020   Great Lakes     Gateway                88.19%        92.59%
         10/24/2020   Great Lakes     Greater Indiana        93.11%        94.04%
         10/24/2020   Great Lakes     Greater Michigan       87.43%        92.48%
         10/24/2020   Great Lakes     Lakeland               86.59%        93.34%
         10/24/2020   Northeast       Albany                 88.06%        94.79%
         10/24/2020   Northeast       Caribbean              97.13%        96.11%
         10/24/2020   Northeast       Connecticut Valley     91.26%        94.78%
         10/24/2020   Northeast       Greater Boston         89.56%        86.00%
         10/24/2020   Northeast       Long Island            90.57%        94.14%
         10/24/2020   Northeast       New York               88.92%        97.80%
         10/24/2020   Northeast       Northern New England   90.69%        95.62%
         10/24/2020   Northeast       Northern New Jersey    88.11%        92.37%
         10/24/2020   Northeast       Triboro                92.38%        95.28%
         10/24/2020   Northeast       Westchester            89.15%        84.08%
         10/24/2020   Pacific         Bay-Valley             93.30%        96.78%
         10/24/2020   Pacific         Honolulu               90.95%        85.65%
         10/24/2020   Pacific         Los Angeles            89.85%        95.67%
         10/24/2020   Pacific         Sacramento             94.54%        92.33%
         10/24/2020   Pacific         San Diego              92.49%        96.31%
         10/24/2020   Pacific         San Francisco          94.30%        98.62%
         10/24/2020   Pacific         Santa Ana              92.28%        97.37%
         10/24/2020   Pacific         Sierra Coastal         91.59%        97.12%
         10/24/2020   Southern        Alabama                81.33%        80.49%
         10/24/2020   Southern        Arkansas               89.42%        93.55%
         10/24/2020   Southern        Dallas                 91.42%        94.61%
         10/24/2020   Southern        Ft. Worth              87.41%        87.70%
         10/24/2020   Southern        Gulf Atlantic          80.80%        86.35%
         10/24/2020   Southern        Houston                88.58%        90.07%
         10/24/2020   Southern        Louisiana              91.47%        81.29%
         10/24/2020   Southern        Mississippi            80.13%        89.18%
         10/24/2020   Southern        Oklahoma               93.13%        94.36%
         10/24/2020   Southern        Rio Grande             92.42%        92.19%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2901
                                                              Page 37
                                                                    Page
                                                                      of 4148 of 60


         10/24/2020   Southern        South Florida          84.31%        92.64%
         10/24/2020   Southern        Suncoast               88.59%        80.12%
         10/24/2020   Western         Alaska                 84.43%        92.36%
         10/24/2020   Western         Arizona                89.99%        88.10%
         10/24/2020   Western         Central Plains         86.67%        96.03%
         10/24/2020   Western         Colorado/Wyoming       74.69%        91.99%
         10/24/2020   Western         Dakotas                90.04%        96.34%
         10/24/2020   Western         Hawkeye                88.86%        93.42%
         10/24/2020   Western         Mid-Americas           88.56%        89.78%
         10/24/2020   Western         Nevada Sierra          91.51%        97.06%
         10/24/2020   Western         Northland              81.59%        93.47%
         10/24/2020   Western         Portland               88.24%        92.87%
         10/24/2020   Western         Salt Lake City         92.85%        92.02%
         10/24/2020   Western         Seattle                85.70%        91.45%
         10/26/2020   Capital Metro   Atlanta                87.03%        61.48%
         10/26/2020   Capital Metro   Baltimore              68.34%        66.64%
         10/26/2020   Capital Metro   Capital                82.14%        95.62%
         10/26/2020   Capital Metro   Greater S Carolina     72.57%        87.13%
         10/26/2020   Capital Metro   Greensboro             79.41%        61.15%
         10/26/2020   Capital Metro   Mid-Carolinas          88.17%        77.09%
         10/26/2020   Capital Metro   Norther Virginia       86.86%        95.83%
         10/26/2020   Capital Metro   Richmond               88.88%        90.39%
         10/26/2020   Eastern         Appalachian            86.86%        88.50%
         10/26/2020   Eastern         Central Pennsylvania   74.39%        66.39%
         10/26/2020   Eastern         Kentuckiana            88.79%        95.61%
         10/26/2020   Eastern         Norther Ohio           83.29%        74.23%
         10/26/2020   Eastern         Ohio Valley            87.58%        81.47%
         10/26/2020   Eastern         Philadelphia Metropo   60.83%        56.21%
         10/26/2020   Eastern         South Jersey           81.33%        86.97%
         10/26/2020   Eastern         Tennessee              90.14%        89.18%
         10/26/2020   Eastern         Western New York       89.02%        93.83%
         10/26/2020   Eastern         Western Pennsylvania   91.50%        98.17%
         10/26/2020   Great Lakes     Central Illinois       86.53%        84.16%
         10/26/2020   Great Lakes     Chicago                92.32%        91.55%
         10/26/2020   Great Lakes     Detroit                77.25%        82.02%
         10/26/2020   Great Lakes     Gateway                88.53%        93.54%
         10/26/2020   Great Lakes     Greater Indiana        94.46%        94.65%
         10/26/2020   Great Lakes     Greater Michigan       88.66%        93.77%
         10/26/2020   Great Lakes     Lakeland               90.39%        94.43%
         10/26/2020   Northeast       Albany                 92.25%        93.29%
         10/26/2020   Northeast       Caribbean              95.16%        97.26%
         10/26/2020   Northeast       Connecticut Valley     93.34%        95.90%
         10/26/2020   Northeast       Greater Boston         93.15%        91.99%
         10/26/2020   Northeast       Long Island            89.85%        93.55%
         10/26/2020   Northeast       New York               91.65%        97.14%
         10/26/2020   Northeast       Northern New England   92.03%        95.44%
         10/26/2020   Northeast       Northern New Jersey    92.97%        89.92%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2902
                                                              Page 38
                                                                    Page
                                                                      of 4149 of 60


         10/26/2020   Northeast       Triboro                93.99%        90.43%
         10/26/2020   Northeast       Westchester            90.13%        85.90%
         10/26/2020   Pacific         Bay-Valley             94.44%        97.61%
         10/26/2020   Pacific         Honolulu               92.88%        46.13%
         10/26/2020   Pacific         Los Angeles            93.56%        95.25%
         10/26/2020   Pacific         Sacramento             94.59%        94.04%
         10/26/2020   Pacific         San Diego              94.68%        96.78%
         10/26/2020   Pacific         San Francisco          95.07%        97.58%
         10/26/2020   Pacific         Santa Ana              95.29%        97.26%
         10/26/2020   Pacific         Sierra Coastal         92.95%        97.46%
         10/26/2020   Southern        Alabama                86.45%        81.44%
         10/26/2020   Southern        Arkansas               94.40%        91.11%
         10/26/2020   Southern        Dallas                 92.11%        96.00%
         10/26/2020   Southern        Ft. Worth              89.79%        88.36%
         10/26/2020   Southern        Gulf Atlantic          83.78%        85.37%
         10/26/2020   Southern        Houston                89.91%        95.90%
         10/26/2020   Southern        Louisiana              92.38%        88.90%
         10/26/2020   Southern        Mississippi            82.19%        85.57%
         10/26/2020   Southern        Oklahoma               94.29%        96.17%
         10/26/2020   Southern        Rio Grande             92.50%        90.76%
         10/26/2020   Southern        South Florida          87.83%        92.35%
         10/26/2020   Southern        Suncoast               91.46%        92.22%
         10/26/2020   Western         Alaska                 86.92%        87.03%
         10/26/2020   Western         Arizona                91.93%        87.79%
         10/26/2020   Western         Central Plains         92.99%        93.22%
         10/26/2020   Western         Colorado/Wyoming       74.71%        90.73%
         10/26/2020   Western         Dakotas                92.02%        95.45%
         10/26/2020   Western         Hawkeye                92.25%        93.05%
         10/26/2020   Western         Mid-Americas           90.53%        92.27%
         10/26/2020   Western         Nevada Sierra          92.86%        93.96%
         10/26/2020   Western         Northland              88.16%        92.32%
         10/26/2020   Western         Portland               92.32%        93.92%
         10/26/2020   Western         Salt Lake City         94.07%        93.00%
         10/26/2020   Western         Seattle                91.61%        95.98%
         10/27/2020   Capital Metro   Atlanta                56.91%        76.20%
         10/27/2020   Capital Metro   Baltimore              34.37%        70.82%
         10/27/2020   Capital Metro   Capital                64.03%        94.90%
         10/27/2020   Capital Metro   Greater S Carolina     50.92%        90.54%
         10/27/2020   Capital Metro   Greensboro             53.84%        59.39%
         10/27/2020   Capital Metro   Mid-Carolinas          65.29%        73.34%
         10/27/2020   Capital Metro   Norther Virginia       60.29%        95.97%
         10/27/2020   Capital Metro   Richmond               65.68%        91.42%
         10/27/2020   Eastern         Appalachian            64.47%        92.48%
         10/27/2020   Eastern         Central Pennsylvania   61.08%        62.99%
         10/27/2020   Eastern         Kentuckiana            74.54%        97.23%
         10/27/2020   Eastern         Norther Ohio           50.42%        78.05%
         10/27/2020   Eastern         Ohio Valley            55.51%        87.12%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2903
                                                              Page 39
                                                                    Page
                                                                      of 4150 of 60


         10/27/2020   Eastern         Philadelphia Metropo   36.65%        73.75%
         10/27/2020   Eastern         South Jersey           45.47%        88.91%
         10/27/2020   Eastern         Tennessee              67.02%        91.78%
         10/27/2020   Eastern         Western New York       70.70%        96.77%
         10/27/2020   Eastern         Western Pennsylvania   75.42%        96.89%
         10/27/2020   Great Lakes     Central Illinois       67.31%        89.20%
         10/27/2020   Great Lakes     Chicago                67.18%        94.28%
         10/27/2020   Great Lakes     Detroit                47.81%        76.48%
         10/27/2020   Great Lakes     Gateway                71.61%        91.94%
         10/27/2020   Great Lakes     Greater Indiana        64.81%        95.30%
         10/27/2020   Great Lakes     Greater Michigan       61.61%        86.34%
         10/27/2020   Great Lakes     Lakeland               55.37%        93.78%
         10/27/2020   Northeast       Albany                 76.24%        93.14%
         10/27/2020   Northeast       Caribbean              93.39%        81.59%
         10/27/2020   Northeast       Connecticut Valley     74.03%        93.84%
         10/27/2020   Northeast       Greater Boston         69.32%        93.13%
         10/27/2020   Northeast       Long Island            74.60%        95.96%
         10/27/2020   Northeast       New York               73.38%        97.13%
         10/27/2020   Northeast       Northern New England   74.56%        86.62%
         10/27/2020   Northeast       Northern New Jersey    68.01%        93.54%
         10/27/2020   Northeast       Triboro                83.76%        92.62%
         10/27/2020   Northeast       Westchester            71.43%        93.18%
         10/27/2020   Pacific         Bay-Valley             76.24%        97.35%
         10/27/2020   Pacific         Honolulu               83.54%        88.62%
         10/27/2020   Pacific         Los Angeles            78.45%        96.51%
         10/27/2020   Pacific         Sacramento             73.64%        92.70%
         10/27/2020   Pacific         San Diego              76.71%        96.14%
         10/27/2020   Pacific         San Francisco          75.89%        98.11%
         10/27/2020   Pacific         Santa Ana              62.44%        97.46%
         10/27/2020   Pacific         Sierra Coastal         75.29%        97.61%
         10/27/2020   Southern        Alabama                61.20%        89.10%
         10/27/2020   Southern        Arkansas               76.28%        92.26%
         10/27/2020   Southern        Dallas                 74.45%        93.38%
         10/27/2020   Southern        Ft. Worth              72.69%        92.66%
         10/27/2020   Southern        Gulf Atlantic          57.88%        85.88%
         10/27/2020   Southern        Houston                79.10%        95.43%
         10/27/2020   Southern        Louisiana              68.90%        89.17%
         10/27/2020   Southern        Mississippi            54.87%        86.72%
         10/27/2020   Southern        Oklahoma               80.06%        96.27%
         10/27/2020   Southern        Rio Grande             77.85%        94.92%
         10/27/2020   Southern        South Florida          56.60%        89.59%
         10/27/2020   Southern        Suncoast               63.59%        95.24%
         10/27/2020   Western         Alaska                 70.74%        90.91%
         10/27/2020   Western         Arizona                70.47%        89.90%
         10/27/2020   Western         Central Plains         81.15%        95.81%
         10/27/2020   Western         Colorado/Wyoming       43.85%        86.49%
         10/27/2020   Western         Dakotas                70.78%        93.98%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2904
                                                              Page 40
                                                                    Page
                                                                      of 4151 of 60


         10/27/2020   Western         Hawkeye                70.73%        93.52%
         10/27/2020   Western         Mid-Americas           59.79%        85.72%
         10/27/2020   Western         Nevada Sierra          78.06%        96.26%
         10/27/2020   Western         Northland              58.44%        90.38%
         10/27/2020   Western         Portland               75.90%        87.49%
         10/27/2020   Western         Salt Lake City         70.02%        96.26%
         10/27/2020   Western         Seattle                64.00%        97.09%
         10/28/2020   Capital Metro   Atlanta                81.30%        61.92%
         10/28/2020   Capital Metro   Baltimore              62.45%        84.80%
         10/28/2020   Capital Metro   Capital                83.61%        94.79%
         10/28/2020   Capital Metro   Greater S Carolina     79.15%        78.86%
         10/28/2020   Capital Metro   Greensboro             74.87%        47.75%
         10/28/2020   Capital Metro   Mid-Carolinas          63.36%        64.12%
         10/28/2020   Capital Metro   Norther Virginia       83.79%        95.09%
         10/28/2020   Capital Metro   Richmond               88.92%        88.92%
         10/28/2020   Eastern         Appalachian            83.64%        89.02%
         10/28/2020   Eastern         Central Pennsylvania   65.58%        52.56%
         10/28/2020   Eastern         Kentuckiana            89.84%        94.35%
         10/28/2020   Eastern         Norther Ohio           80.06%        66.02%
         10/28/2020   Eastern         Ohio Valley            82.50%        87.70%
         10/28/2020   Eastern         Philadelphia Metropo   61.57%        63.18%
         10/28/2020   Eastern         South Jersey           81.86%        92.53%
         10/28/2020   Eastern         Tennessee              90.04%        85.43%
         10/28/2020   Eastern         Western New York       92.90%        93.52%
         10/28/2020   Eastern         Western Pennsylvania   88.78%        93.70%
         10/28/2020   Great Lakes     Central Illinois       79.68%        89.33%
         10/28/2020   Great Lakes     Chicago                86.87%        86.88%
         10/28/2020   Great Lakes     Detroit                67.60%        77.00%
         10/28/2020   Great Lakes     Gateway                83.99%        88.47%
         10/28/2020   Great Lakes     Greater Indiana        86.79%        89.52%
         10/28/2020   Great Lakes     Greater Michigan       80.39%        85.30%
         10/28/2020   Great Lakes     Lakeland               82.37%        90.70%
         10/28/2020   Northeast       Albany                 92.07%        94.25%
         10/28/2020   Northeast       Caribbean              96.47%        92.17%
         10/28/2020   Northeast       Connecticut Valley     89.35%        94.23%
         10/28/2020   Northeast       Greater Boston         90.73%        87.61%
         10/28/2020   Northeast       Long Island            86.64%        92.42%
         10/28/2020   Northeast       New York               89.08%        95.14%
         10/28/2020   Northeast       Northern New England   86.50%        91.36%
         10/28/2020   Northeast       Northern New Jersey    86.03%        93.50%
         10/28/2020   Northeast       Triboro                84.43%        94.75%
         10/28/2020   Northeast       Westchester            89.45%        93.56%
         10/28/2020   Pacific         Bay-Valley             93.05%        95.73%
         10/28/2020   Pacific         Honolulu               93.17%        92.75%
         10/28/2020   Pacific         Los Angeles            88.78%        95.61%
         10/28/2020   Pacific         Sacramento             88.87%        90.53%
         10/28/2020   Pacific         San Diego              91.64%        97.55%
Case 1:20-cv-03127-SAB
      Case 1:20-cv-02405-EGS
                         ECF No.
                              Document
                                 97-1 filed
                                        43-210/29/20
                                               Filed 10/29/20
                                                       PageID.2905
                                                              Page 41
                                                                    Page
                                                                      of 4152 of 60


         10/28/2020   Pacific         San Francisco         89.31%         96.91%
         10/28/2020   Pacific         Santa Ana             88.94%         95.88%
         10/28/2020   Pacific         Sierra Coastal        91.24%         96.70%
         10/28/2020   Southern        Alabama               91.10%         87.01%
         10/28/2020   Southern        Arkansas              89.69%         93.66%
         10/28/2020   Southern        Dallas                84.06%         92.17%
         10/28/2020   Southern        Ft. Worth             89.38%         94.71%
         10/28/2020   Southern        Gulf Atlantic         81.52%         83.08%
         10/28/2020   Southern        Houston               81.06%         93.56%
         10/28/2020   Southern        Louisiana             92.33%         88.66%
         10/28/2020   Southern        Mississippi           88.01%         76.26%
         10/28/2020   Southern        Oklahoma              92.77%         96.72%
         10/28/2020   Southern        Rio Grande            89.89%         93.88%
         10/28/2020   Southern        South Florida         74.59%         92.76%
         10/28/2020   Southern        Suncoast              87.76%         89.16%
         10/28/2020   Western         Alaska                88.00%         77.49%
         10/28/2020   Western         Arizona               87.79%         92.80%
         10/28/2020   Western         Central Plains        88.45%         90.22%
         10/28/2020   Western         Colorado/Wyoming      65.96%         67.61%
         10/28/2020   Western         Dakotas               89.86%         90.62%
         10/28/2020   Western         Hawkeye               89.49%         89.61%
         10/28/2020   Western         Mid-Americas          86.65%         75.16%
         10/28/2020   Western         Nevada Sierra         90.13%         94.65%
         10/28/2020   Western         Northland             86.43%         86.55%
         10/28/2020   Western         Portland              89.83%         86.40%
         10/28/2020   Western         Salt Lake City        85.34%         95.05%
         10/28/2020   Western         Seattle               88.39%         96.70%
Case 1:20-cv-03127-SAB   ECF No. 97-1   filed 10/29/20   PageID.2906 Page 53 of 60




                         Exhibit A-3
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2907
                                                                Page Page
                                                                     1 of 7 54 of 60



                                                                                             Processing
                                                                                             Score: Outbound
                                                  Processing Score:   Processing Score:      Non-Ballot
Date         Area            District             Inbound Ballot      Outbound Ballot        Election Mail
10/24/2020   Nation                                            94.73%               94.09%            95.93%
10/26/2020   Nation                                            93.39%               95.27%            57.40%
10/27/2020   Nation                                            94.87%               91.30%            29.88%
10/28/2020   Nation                                            97.13%               97.60%            63.58%

10/24/2020   Capital Metro                                    88.74%               51.90%            75.43%
10/24/2020   Eastern                                          91.41%               98.33%            75.26%
10/24/2020   Great Lakes                                      88.53%               71.33%            94.34%
10/24/2020   Northeast                                        95.16%               99.10%            95.87%
10/24/2020   Pacific                                          98.28%               96.07%            99.87%
10/24/2020   Southern                                         93.73%               57.74%            95.50%
10/24/2020   Western                                          95.02%               77.88%            98.85%
10/26/2020   Capital Metro                                    89.53%               85.08%            54.78%
10/26/2020   Eastern                                          90.73%               98.45%            12.40%
10/26/2020   Great Lakes                                      88.42%               77.59%            97.71%
10/26/2020   Northeast                                        95.82%               97.45%            51.84%
10/26/2020   Pacific                                          97.23%               93.95%            95.90%
10/26/2020   Southern                                         90.70%               68.18%            84.80%
10/26/2020   Western                                          93.37%               79.96%            97.65%
10/27/2020   Capital Metro                                    75.94%               66.41%            47.67%
10/27/2020   Eastern                                          92.41%               91.43%             2.64%
10/27/2020   Great Lakes                                      80.06%               37.12%            31.74%
10/27/2020   Northeast                                        95.14%               99.90%            60.58%
10/27/2020   Pacific                                          98.83%               82.31%            85.82%
10/27/2020   Southern                                         93.23%               86.38%            18.44%
10/27/2020   Western                                          95.84%               38.58%            52.58%
10/28/2020   Capital Metro                                    94.91%               16.05%            71.85%
10/28/2020   Eastern                                          95.62%               97.53%             3.27%
10/28/2020   Great Lakes                                      94.52%               26.15%            95.79%
10/28/2020   Northeast                                        97.37%               99.26%            17.76%
10/28/2020   Pacific                                          99.08%               94.36%            32.58%
10/28/2020   Southern                                         95.57%               87.71%            85.87%
10/28/2020   Western                                          97.20%               85.11%            26.90%

10/24/2020   Capital Metro   Atlanta                          84.88%                1.78%            25.59%
10/24/2020   Capital Metro   Baltimore                        84.22%               96.87%            71.03%
10/24/2020   Capital Metro   Capital                          92.97%               49.43%            90.95%
10/24/2020   Capital Metro   Greater S Carolina               92.20%               36.84%            13.17%
10/24/2020   Capital Metro   Greensboro                       83.62%               97.15%            89.59%
10/24/2020   Capital Metro   Mid-Carolinas                    90.57%               91.19%            62.34%
10/24/2020   Capital Metro   Norther Virginia                 91.57%               44.44%            95.05%
10/24/2020   Capital Metro   Richmond                         92.45%               84.75%            92.36%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2908
                                                                Page Page
                                                                     2 of 7 55 of 60


10/24/2020   Eastern       Appalachian            59.15%           68.57%       68.22%
10/24/2020   Eastern       Central Pennsylvania   78.59%            1.35%        0.78%
10/24/2020   Eastern       Kentuckiana            38.20%           61.11%       99.89%
10/24/2020   Eastern       Norther Ohio           91.85%            4.88%       71.21%
10/24/2020   Eastern       Ohio Valley            95.08%           95.02%       89.47%
10/24/2020   Eastern       Philadelphia           91.57%           40.30%        4.75%
10/24/2020   Eastern       South Jersey           95.55%           99.97%       47.00%
10/24/2020   Eastern       Tennessee              88.85%           39.37%       12.64%
10/24/2020   Eastern       Western New York       96.20%           57.14%       23.81%
10/24/2020   Eastern       Western                98.08%           98.08%       36.03%
10/24/2020   Great Lakes   Central Illinois       89.84%            2.75%       99.08%
10/24/2020   Great Lakes   Chicago                90.70%           81.36%       10.16%
10/24/2020   Great Lakes   Detroit                73.96%           80.20%        0.11%
10/24/2020   Great Lakes   Gateway                93.46%           83.84%       99.99%
10/24/2020   Great Lakes   Greater Indiana        72.98%           78.40%       96.35%
10/24/2020   Great Lakes   Greater Michigan       91.67%           83.56%       97.32%
10/24/2020   Great Lakes   Lakeland               81.91%           26.85%       98.61%
10/24/2020   Northeast     Albany                 95.20%           66.67%       78.85%
10/24/2020   Northeast     Caribbean              99.62%          100.00%       80.00%
10/24/2020   Northeast     Connecticut Valley     95.56%           98.86%       78.90%
10/24/2020   Northeast     Greater Boston         96.03%           87.07%       99.45%
10/24/2020   Northeast     Long Island            96.62%           83.33%       92.47%
10/24/2020   Northeast     New York               91.19%           90.91%       37.78%
10/24/2020   Northeast     Northern New           76.86%           81.82%       98.93%
10/24/2020   Northeast     Northern New Jersey    96.50%           99.59%       99.84%
10/24/2020   Northeast     Triboro                83.10%           72.60%       11.38%
10/24/2020   Northeast     Westchester            92.77%           81.25%       94.03%
10/24/2020   Pacific       Bay-Valley             98.43%           21.43%       90.67%
10/24/2020   Pacific       Honolulu               97.19%           32.31%       62.24%
10/24/2020   Pacific       Los Angeles            98.59%           80.00%       99.89%
10/24/2020   Pacific       Sacramento             96.75%           81.36%       97.46%
10/24/2020   Pacific       San Diego              98.84%           99.70%       98.32%
10/24/2020   Pacific       San Francisco          98.32%           45.65%       98.14%
10/24/2020   Pacific       Santa Ana              99.02%           96.61%       99.97%
10/24/2020   Pacific       Sierra Coastal         98.49%           99.30%       99.99%
10/24/2020   Southern      Alabama                66.61%           33.93%       53.33%
10/24/2020   Southern      Arkansas               91.54%           45.16%       69.23%
10/24/2020   Southern      Dallas                 94.63%           69.57%       35.96%
10/24/2020   Southern      Ft. Worth              90.06%           97.39%       30.89%
10/24/2020   Southern      Gulf Atlantic          90.83%            3.62%       99.10%
10/24/2020   Southern      Houston                84.68%           19.05%        5.59%
10/24/2020   Southern      Louisiana              78.08%           34.62%        7.99%
10/24/2020   Southern      Mississippi            85.53%           36.84%        9.81%
10/24/2020   Southern      Oklahoma               76.13%           70.00%       99.94%
10/24/2020   Southern      Rio Grande             91.21%           55.56%       99.56%
10/24/2020   Southern      South Florida          92.92%           23.19%       52.08%
10/24/2020   Southern      Suncoast               96.62%           60.76%       85.80%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2909
                                                                Page Page
                                                                     3 of 7 56 of 60


10/24/2020   Western         Alaska                 79.64%         36.00%       65.00%
10/24/2020   Western         Arizona                97.56%         78.84%       99.86%
10/24/2020   Western         Central Plains         96.73%         68.57%       99.99%
10/24/2020   Western         Colorado/Wyoming       71.35%         63.47%       91.95%
10/24/2020   Western         Dakotas                96.24%         29.63%       99.74%
10/24/2020   Western         Hawkeye                95.23%         47.73%       99.46%
10/24/2020   Western         Mid-Americas           93.77%         69.09%       99.99%
10/24/2020   Western         Nevada Sierra          97.85%         67.65%       99.79%
10/24/2020   Western         Northland              97.31%         16.55%       96.62%
10/24/2020   Western         Portland               92.49%         12.70%       61.36%
10/24/2020   Western         Salt Lake City         98.78%         96.24%       94.84%
10/24/2020   Western         Seattle                97.75%          6.17%       33.07%
10/26/2020   Capital Metro   Atlanta                89.48%          1.77%       42.49%
10/26/2020   Capital Metro   Baltimore              91.26%         90.68%       36.52%
10/26/2020   Capital Metro   Capital                93.16%         99.72%       91.44%
10/26/2020   Capital Metro   Greater S Carolina     87.30%         58.96%       84.44%
10/26/2020   Capital Metro   Greensboro             82.79%         97.39%       75.82%
10/26/2020   Capital Metro   Mid-Carolinas          86.19%         97.35%       35.07%
10/26/2020   Capital Metro   Norther Virginia       93.47%         86.58%       78.40%
10/26/2020   Capital Metro   Richmond               91.16%         35.25%       96.86%
10/26/2020   Eastern         Appalachian            74.96%         67.24%       96.74%
10/26/2020   Eastern         Central Pennsylvania   78.81%          8.02%        1.70%
10/26/2020   Eastern         Kentuckiana            65.38%         78.67%       99.76%
10/26/2020   Eastern         Norther Ohio           92.64%         35.93%       40.36%
10/26/2020   Eastern         Ohio Valley            94.80%         22.40%       52.94%
10/26/2020   Eastern         Philadelphia           93.03%         95.06%        0.08%
10/26/2020   Eastern         South Jersey           90.91%         99.96%        3.30%
10/26/2020   Eastern         Tennessee              92.82%         79.59%       96.88%
10/26/2020   Eastern         Western New York       96.60%        100.00%       84.91%
10/26/2020   Eastern         Western                97.26%         25.38%       83.74%
10/26/2020   Great Lakes     Central Illinois       94.35%         78.03%       99.79%
10/26/2020   Great Lakes     Chicago                87.65%         77.86%       78.86%
10/26/2020   Great Lakes     Detroit                73.94%         57.14%       26.00%
10/26/2020   Great Lakes     Gateway                93.16%         98.77%       99.90%
10/26/2020   Great Lakes     Greater Indiana        79.93%         92.45%       94.76%
10/26/2020   Great Lakes     Greater Michigan       87.32%          7.43%       99.88%
10/26/2020   Great Lakes     Lakeland               87.48%         13.23%       90.78%
10/26/2020   Northeast       Albany                 96.31%         93.66%       68.56%
10/26/2020   Northeast       Caribbean              98.59%         32.26%       98.05%
10/26/2020   Northeast       Connecticut Valley     94.79%         98.10%       76.35%
10/26/2020   Northeast       Greater Boston         96.96%         88.15%       80.42%
10/26/2020   Northeast       Long Island            96.02%         90.70%       78.47%
10/26/2020   Northeast       New York               96.48%         94.10%       34.43%
10/26/2020   Northeast       Northern New           84.46%         91.49%       94.37%
10/26/2020   Northeast       Northern New Jersey    96.75%         97.47%       12.32%
10/26/2020   Northeast       Triboro                89.11%         93.67%       16.72%
10/26/2020   Northeast       Westchester            94.52%         97.14%       81.48%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2910
                                                                Page Page
                                                                     4 of 7 57 of 60


10/26/2020   Pacific         Bay-Valley             96.84%         44.59%       98.00%
10/26/2020   Pacific         Honolulu               94.73%         63.16%       99.49%
10/26/2020   Pacific         Los Angeles            96.37%         73.94%       92.18%
10/26/2020   Pacific         Sacramento             97.06%         95.41%       82.25%
10/26/2020   Pacific         San Diego              98.07%         84.86%       99.35%
10/26/2020   Pacific         San Francisco          97.76%         80.00%       99.55%
10/26/2020   Pacific         Santa Ana              97.65%         98.80%       99.34%
10/26/2020   Pacific         Sierra Coastal         97.96%         86.90%       94.84%
10/26/2020   Southern        Alabama                74.30%         60.90%       85.50%
10/26/2020   Southern        Arkansas               91.98%         87.50%       98.30%
10/26/2020   Southern        Dallas                 91.98%         84.76%       86.10%
10/26/2020   Southern        Ft. Worth              88.60%         14.71%       47.88%
10/26/2020   Southern        Gulf Atlantic          85.89%         10.52%       28.04%
10/26/2020   Southern        Houston                90.25%         84.62%       97.38%
10/26/2020   Southern        Louisiana              74.23%         55.77%       98.37%
10/26/2020   Southern        Mississippi            74.09%         65.91%       82.08%
10/26/2020   Southern        Oklahoma               78.92%         90.00%       99.73%
10/26/2020   Southern        Rio Grande             87.62%         85.47%       93.09%
10/26/2020   Southern        South Florida          90.40%         81.01%       87.16%
10/26/2020   Southern        Suncoast               94.38%         72.20%       92.83%
10/26/2020   Western         Alaska                 82.86%         68.42%       94.53%
10/26/2020   Western         Arizona                97.90%         83.30%       92.30%
10/26/2020   Western         Central Plains         90.85%         28.80%       99.70%
10/26/2020   Western         Colorado/Wyoming       62.58%         47.11%       69.14%
10/26/2020   Western         Dakotas                94.99%         58.46%       93.60%
10/26/2020   Western         Hawkeye                97.56%         81.97%       99.84%
10/26/2020   Western         Mid-Americas           86.70%         83.19%       99.88%
10/26/2020   Western         Nevada Sierra          87.17%         64.12%       98.69%
10/26/2020   Western         Northland              92.28%         85.71%       97.59%
10/26/2020   Western         Portland               97.24%         59.02%       62.43%
10/26/2020   Western         Salt Lake City         97.83%         88.35%       94.66%
10/26/2020   Western         Seattle                96.25%         12.39%       97.22%
10/27/2020   Capital Metro   Atlanta                44.25%          0.87%       27.67%
10/27/2020   Capital Metro   Baltimore              85.55%         67.95%        4.01%
10/27/2020   Capital Metro   Capital                89.27%         99.93%       22.52%
10/27/2020   Capital Metro   Greater S Carolina     80.71%         69.51%       26.20%
10/27/2020   Capital Metro   Greensboro             77.20%         98.27%       48.38%
10/27/2020   Capital Metro   Mid-Carolinas          72.16%         89.73%       75.32%
10/27/2020   Capital Metro   Norther Virginia       66.01%         75.47%       83.28%
10/27/2020   Capital Metro   Richmond               84.37%         86.39%       89.73%
10/27/2020   Eastern         Appalachian            51.84%         48.86%       31.08%
10/27/2020   Eastern         Central Pennsylvania   60.72%         27.41%        3.03%
10/27/2020   Eastern         Kentuckiana            62.72%         26.98%       86.38%
10/27/2020   Eastern         Norther Ohio           91.37%         63.31%        0.38%
10/27/2020   Eastern         Ohio Valley            94.94%         51.92%       25.82%
10/27/2020   Eastern         Philadelphia           96.21%         87.07%        0.03%
10/27/2020   Eastern         South Jersey           96.70%         99.72%        0.14%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2911
                                                                Page Page
                                                                     5 of 7 58 of 60


10/27/2020   Eastern       Tennessee             92.33%            84.27%       72.07%
10/27/2020   Eastern       Western New York      98.22%            95.65%       68.75%
10/27/2020   Eastern       Western               97.27%            96.42%       95.29%
10/27/2020   Great Lakes   Central Illinois      85.65%            14.41%       97.94%
10/27/2020   Great Lakes   Chicago               90.22%            83.33%       55.46%
10/27/2020   Great Lakes   Detroit               56.92%            57.89%        4.62%
10/27/2020   Great Lakes   Gateway               82.25%            85.64%       24.45%
10/27/2020   Great Lakes   Greater Indiana       52.36%            72.03%        7.91%
10/27/2020   Great Lakes   Greater Michigan      58.79%             3.41%        0.14%
10/27/2020   Great Lakes   Lakeland              60.52%            88.51%        6.57%
10/27/2020   Northeast     Albany                83.68%            80.95%       14.20%
10/27/2020   Northeast     Caribbean             99.57%            31.43%       75.00%
10/27/2020   Northeast     Connecticut Valley    77.94%            69.39%       47.94%
10/27/2020   Northeast     Greater Boston        93.96%            90.99%       91.96%
10/27/2020   Northeast     Long Island           97.17%            87.50%       10.36%
10/27/2020   Northeast     New York              95.12%            72.16%       97.98%
10/27/2020   Northeast     Northern New          67.12%            87.50%        4.12%
10/27/2020   Northeast     Northern New Jersey   97.51%            99.94%        3.41%
10/27/2020   Northeast     Triboro               95.54%            51.39%       86.88%
10/27/2020   Northeast     Westchester           73.20%            72.22%       84.30%
10/27/2020   Pacific       Bay-Valley            99.09%            61.43%       94.23%
10/27/2020   Pacific       Honolulu              96.44%            93.94%       94.34%
10/27/2020   Pacific       Los Angeles           99.22%            20.13%       66.95%
10/27/2020   Pacific       Sacramento            97.93%            47.62%       35.31%
10/27/2020   Pacific       San Diego             99.12%            18.79%       98.16%
10/27/2020   Pacific       San Francisco         99.27%            81.36%       90.75%
10/27/2020   Pacific       Santa Ana             99.14%            85.04%       74.68%
10/27/2020   Pacific       Sierra Coastal        98.73%            97.43%       92.85%
10/27/2020   Southern      Alabama               62.64%            65.96%        6.58%
10/27/2020   Southern      Arkansas              72.59%            90.48%        8.39%
10/27/2020   Southern      Dallas                87.58%            88.00%        7.72%
10/27/2020   Southern      Ft. Worth             78.10%            53.93%        5.44%
10/27/2020   Southern      Gulf Atlantic         85.64%            24.46%        8.23%
10/27/2020   Southern      Houston               79.28%            84.62%       28.04%
10/27/2020   Southern      Louisiana             72.29%            90.74%       19.12%
10/27/2020   Southern      Mississippi           85.79%           100.00%        6.57%
10/27/2020   Southern      Oklahoma              77.86%            59.76%       70.05%
10/27/2020   Southern      Rio Grande            86.49%            70.80%        6.96%
10/27/2020   Southern      South Florida         94.71%            68.00%       53.69%
10/27/2020   Southern      Suncoast              97.18%            91.04%       11.36%
10/27/2020   Western       Alaska                83.23%            64.29%       49.45%
10/27/2020   Western       Arizona               98.36%            38.15%       36.05%
10/27/2020   Western       Central Plains        95.70%            75.56%       89.16%
10/27/2020   Western       Colorado/Wyoming      79.47%             3.97%        4.21%
10/27/2020   Western       Dakotas               92.80%            39.74%        5.61%
10/27/2020   Western       Hawkeye               97.69%            90.32%        0.02%
10/27/2020   Western       Mid-Americas          95.16%            80.28%        0.10%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2912
                                                                Page Page
                                                                     6 of 7 59 of 60


10/27/2020   Western         Nevada Sierra          97.71%         28.31%       52.63%
10/27/2020   Western         Northland              95.60%         87.66%       82.28%
10/27/2020   Western         Portland               97.79%         13.17%       43.29%
10/27/2020   Western         Salt Lake City         89.14%         43.82%       49.11%
10/27/2020   Western         Seattle                98.09%         12.45%       28.33%
10/28/2020   Capital Metro   Atlanta                95.92%          4.30%       16.60%
10/28/2020   Capital Metro   Baltimore              95.44%          0.60%        2.39%
10/28/2020   Capital Metro   Capital                96.75%         14.97%       60.14%
10/28/2020   Capital Metro   Greater S Carolina     93.82%         23.13%        9.24%
10/28/2020   Capital Metro   Greensboro             91.87%         71.88%       96.55%
10/28/2020   Capital Metro   Mid-Carolinas          90.95%         60.28%       13.28%
10/28/2020   Capital Metro   Norther Virginia       97.50%         57.14%       26.98%
10/28/2020   Capital Metro   Richmond               97.28%         23.53%        6.35%
10/28/2020   Eastern         Appalachian            90.24%         36.11%       18.64%
10/28/2020   Eastern         Central Pennsylvania   87.08%         35.54%       75.56%
10/28/2020   Eastern         Kentuckiana            75.14%         81.48%        9.79%
10/28/2020   Eastern         Norther Ohio           97.55%         58.40%        2.29%
10/28/2020   Eastern         Ohio Valley            97.95%         42.95%       62.59%
10/28/2020   Eastern         Philadelphia           96.77%         66.47%        0.02%
10/28/2020   Eastern         South Jersey           97.50%         98.47%        0.03%
10/28/2020   Eastern         Tennessee              95.52%         79.59%        0.56%
10/28/2020   Eastern         Western New York       98.60%         39.29%        0.74%
10/28/2020   Eastern         Western                98.45%         97.79%       12.50%
10/28/2020   Great Lakes     Central Illinois       96.08%         15.84%       51.00%
10/28/2020   Great Lakes     Chicago                96.04%         88.89%       17.88%
10/28/2020   Great Lakes     Detroit                84.24%         58.33%       99.92%
10/28/2020   Great Lakes     Gateway                95.89%         74.22%       20.15%
10/28/2020   Great Lakes     Greater Indiana        90.64%         81.32%       77.96%
10/28/2020   Great Lakes     Greater Michigan       95.87%          2.14%       10.58%
10/28/2020   Great Lakes     Lakeland               94.03%         45.33%       40.01%
10/28/2020   Northeast       Albany                 98.34%         71.43%        9.47%
10/28/2020   Northeast       Caribbean              99.51%                       0.00%
10/28/2020   Northeast       Connecticut Valley     98.23%         61.11%       64.14%
10/28/2020   Northeast       Greater Boston         97.79%         36.23%       41.86%
10/28/2020   Northeast       Long Island            99.02%        100.00%       50.00%
10/28/2020   Northeast       New York               97.55%         98.04%       41.79%
10/28/2020   Northeast       Northern New           87.46%         12.28%        5.70%
10/28/2020   Northeast       Northern New Jersey    97.33%         99.29%        1.01%
10/28/2020   Northeast       Triboro                88.84%         92.73%        9.52%
10/28/2020   Northeast       Westchester            98.02%         36.67%        9.83%
10/28/2020   Pacific         Bay-Valley             99.10%         83.33%       96.21%
10/28/2020   Pacific         Honolulu               98.57%         89.47%       81.48%
10/28/2020   Pacific         Los Angeles            98.76%         21.79%       14.98%
10/28/2020   Pacific         Sacramento             99.32%         82.35%       19.63%
10/28/2020   Pacific         San Diego              99.25%         99.67%       66.07%
10/28/2020   Pacific         San Francisco          98.85%         86.67%       94.00%
10/28/2020   Pacific         Santa Ana              99.53%         97.47%       69.60%
  Case 1:20-cv-03127-SAB
         Case 1:20-cv-02405-EGS
                          ECF No.Document
                                  97-1 filed
                                           43-3
                                             10/29/20
                                                 Filed 10/29/20
                                                        PageID.2913
                                                                Page Page
                                                                     7 of 7 60 of 60


10/28/2020   Pacific    Sierra Coastal           98.73%            84.93%       56.39%
10/28/2020   Southern   Alabama                  86.97%            31.43%        7.56%
10/28/2020   Southern   Arkansas                 95.94%            50.00%       50.00%
10/28/2020   Southern   Dallas                   95.50%            17.81%       37.18%
10/28/2020   Southern   Ft. Worth                94.24%            22.86%       15.38%
10/28/2020   Southern   Gulf Atlantic            94.97%            18.98%       88.19%
10/28/2020   Southern   Houston                  95.44%            50.00%       26.32%
10/28/2020   Southern   Louisiana                88.11%           100.00%       23.68%
10/28/2020   Southern   Mississippi              94.27%            66.67%        6.35%
10/28/2020   Southern   Oklahoma                 87.16%            81.82%       37.50%
10/28/2020   Southern   Rio Grande               93.46%            13.84%       19.48%
10/28/2020   Southern   South Florida            95.47%            35.71%       95.64%
10/28/2020   Southern   Suncoast                 96.62%            92.42%       78.26%
10/28/2020   Western    Alaska                   94.81%            87.50%       98.86%
10/28/2020   Western    Arizona                  98.04%            90.27%        3.64%
10/28/2020   Western    Central Plains           96.66%            60.61%       56.95%
10/28/2020   Western    Colorado/Wyoming         81.66%             3.30%        8.16%
10/28/2020   Western    Dakotas                  96.71%            26.92%       50.00%
10/28/2020   Western    Hawkeye                  98.41%            80.95%        0.18%
10/28/2020   Western    Mid-Americas             95.67%            76.60%       14.31%
10/28/2020   Western    Nevada Sierra            98.04%            33.62%       38.46%
10/28/2020   Western    Northland                97.07%             5.49%       36.77%
10/28/2020   Western    Portland                 98.16%            72.46%       64.30%
10/28/2020   Western    Salt Lake City           98.10%            97.08%       70.37%
10/28/2020   Western    Seattle                  98.16%             7.69%       47.73%
